
	
		II
		110th CONGRESS
		2d Session
		S. 3523
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Mr. Enzi introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide 8 steps for energy sufficiency, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Eight Steps to Energy
			 Sufficiency Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Saving American energy
					Subtitle A—Plug in hybrid technology 
					Sec. 101. Advanced batteries for electric drive
				vehicles.
					Subtitle B—Promoting energy efficiency
					Sec. 111. Expanding information on energy savings
				techniques.
					TITLE II—Increasing American energy supply
					Subtitle A—Outer Continental Shelf 
					Sec. 201. Publication of projected State lines on outer
				continental shelf.
					Sec. 202. Production of oil and natural gas in new producing
				areas.
					Sec. 203. Conforming amendments.
					Subtitle B—Oil shale development
					Sec. 211. Removal of prohibition on final regulations for
				commercial leasing program for oil shale resources on public land.
					TITLE III—Streamline permitting
					Subtitle A—Streamline refinery permitting process
					Sec. 301. Refinery permitting process.
					Subtitle B—Application for permit to drill fee
				removal
					Sec. 311. Removal of additional fee for new applications for
				permits to drill.
					Subtitle C—Report on National Environmental Policy Act of 1969
				
					Sec. 321. Report on National Environmental Policy Act of
				1969.
					TITLE IV—Innovation
					Sec. 401. Hydrogen installation, infrastructure, and fuel
				costs.
					Sec. 402. Report on cellulosic ethanol.
					TITLE V—Incentives for clean energy
					Subtitle A—Extension of clean energy tax credits
					Sec. 500. Amendment of 1986 code.
					Part I—Extension of clean energy production incentives
					Sec. 501. Extension and modification of renewable energy
				production tax credit.
					Sec. 502. Extension and modification of solar energy and fuel
				cell investment tax credit.
					Sec. 503. Extension and modification of residential energy
				efficient property credit.
					Sec. 504. Extension and modification of credit for clean
				renewable energy bonds.
					Sec. 505. Extension of special rule to implement FERC
				restructuring policy.
					Part II—Extension of incentives to improve energy
				efficiency
					Sec. 511. Extension and modification of credit for energy
				efficiency improvements to existing homes.
					Sec. 512. Extension and modification of tax credit for energy
				efficient new homes.
					Sec. 513. Extension and modification of energy efficient
				commercial buildings deduction.
					Sec. 514. Modification and extension of energy efficient
				appliance credit for appliances produced after 2007.
					Subtitle B—Mineral royalty payments
					Sec. 521. Termination of authority to deduct amounts from share
				of oil and gas leasing revenues provided to States.
					TITLE VI—Coal-technology development
					Subtitle A—Coal to liquids
					Sec. 601. Definitions.
					Sec. 602. Coal-to-liquid fuel loan guarantee
				program.
					Sec. 603. Coal-to-liquid facilities loan program.
					Sec. 604. Location of coal-to-liquid manufacturing
				facilities.
					Sec. 605. Strategic petroleum reserve.
					Sec. 606. Authorization to conduct research, development,
				testing, and evaluation of assured domestic fuels.
					Sec. 607. Coal-to-liquid long-term fuel procurement and
				department of defense development.
					Sec. 608. Report on emissions of Fischer-Tropsch products used
				as transportation fuels.
					Subtitle B—Tax incentives for coal-to-liquids
				production
					Sec. 611. Credit for investment in coal-to-liquid fuels
				projects.
					Sec. 612. Temporary expensing for equipment used in
				coal-to-liquid fuels process.
					Sec. 613. Extension of alternative fuel credit for fuel derived
				from coal through the fischer-tropsch process.
					Sec. 614. Modifications to enhanced oil recovery
				credit.
					Sec. 615. Allowance of enhanced oil, natural gas, and coalbed
				methane recovery, and capture and sequestration credit against the alternative
				minimum tax.
					Subtitle C—Clean Coal Technology Deployment
					Sec. 621. Carbon sequestration and capture.
					Subtitle D—Reduced Carbon Emissions Through Clean Coal
				Technologies
					Sec. 631. Statement of policy.
					Sec. 632. Clean coal research and development.
					Sec. 633. Clean coal demonstration.
					Sec. 634. Identification of clean coal research, development,
				and demonstration projects.
					Subtitle E—Clean coal technology incentives
					Sec. 641. Short title.
					Sec. 642. Modification of special rules for atmospheric
				pollution control facilities.
					Sec. 643. Extension and modification of production credit for
				closed-loop biomass.
					Sec. 644. Qualifying new clean coal power plant
				credit.
					Sec. 645. Investment credit for equipment used to capture,
				transport, and store carbon dioxide.
					Sec. 646. Tax credit for carbon dioxide sequestration in the
				generation of electricity.
					Sec. 647. Clean energy coal bonds.
					TITLE VII—Nuclear energy
					Subtitle A—Nuclear waste access to Yucca Mountain
					Sec. 701. Definitions.
					Sec. 702. Withdrawal of land.
					Sec. 703. Receipt and storage facilities.
					Sec. 704. Repeal of capacity limitation.
					Sec. 705. Infrastructure activities.
					Sec. 706. Rail line.
					Sec. 707. Nuclear Waste Fund.
					Sec. 708. Waste confidence.
					Subtitle B—Tax provisions
					Sec. 711. Investment tax credit for investments in nuclear
				power facilities.
					Sec. 712. 5-year accelerated depreciation for new nuclear power
				facilities.
					TITLE VIII—Leasing program for land within Coastal
				Plain
					Sec. 801. Definitions.
					Sec. 802. Leasing program for land within the Coastal
				Plain.
					Sec. 803. Lease sales.
					Sec. 804. Grant of leases by the Secretary.
					Sec. 805. Lease terms and conditions.
					Sec. 806. Coastal Plain environmental protection.
					Sec. 807. Expedited judicial review.
					Sec. 808. Rights-of-way and easements across Coastal
				Plain.
					Sec. 809. Conveyance.
					Sec. 810. Local government impact aid and community service
				assistance.
					Sec. 811. Prohibition on exports.
					Sec. 812. Allocation of revenues.
				
			ISaving American
			 energy
			APlug in hybrid
			 technology 
				101.Advanced
			 batteries for electric drive vehicles
					(a)DefinitionsIn
			 this section:
						(1)Advanced
			 batteryThe term advanced battery means an
			 electrical storage device that is suitable for a vehicle application.
						(2)Engineering
			 integration costsThe term engineering integration
			 costs includes the cost of engineering tasks relating to—
							(A)the incorporation
			 of qualifying components into the design of an advanced battery; and
							(B)the design of
			 tooling and equipment and the development of manufacturing processes and
			 material for suppliers of production facilities that produce qualifying
			 components or advanced batteries.
							(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
						(b)Advanced
			 battery research and development
						(1)In
			 generalThe Secretary shall—
							(A)expand and
			 accelerate research and development efforts for advanced batteries; and
							(B)emphasize lower
			 cost means of producing abuse-tolerant advanced batteries with the appropriate
			 balance of power and energy capacity to meet market requirements.
							(2)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $100,000,000 for each of fiscal years 2010 through
			 2014.
						(c)Direct loan
			 program
						(1)In
			 generalSubject to the availability of appropriated funds, not
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 carry out a program to provide a total of not more than $250,000,000 in loans
			 to eligible individuals and entities for not more than 30 percent of the costs
			 of 1 or more of—
							(A)reequipping a
			 manufacturing facility in the United States to produce advanced
			 batteries;
							(B)expanding a
			 manufacturing facility in the United States to produce advanced batteries;
			 or
							(C)establishing a
			 manufacturing facility in the United States to produce advanced
			 batteries.
							(2)Eligibility
							(A)In
			 generalTo be eligible to obtain a loan under this subsection, an
			 individual or entity shall—
								(i)be
			 financially viable without the receipt of additional Federal funding associated
			 with a proposed project under this subsection;
								(ii)provide
			 sufficient information to the Secretary for the Secretary to ensure that the
			 qualified investment is expended efficiently and effectively; and
								(iii)meet such other
			 criteria as may be established and published by the Secretary.
								(B)ConsiderationIn
			 selecting eligible individuals or entities for loans under this subsection, the
			 Secretary may consider whether the proposed project of an eligible individual
			 or entity under this subsection would—
								(i)reduce
			 manufacturing time;
								(ii)reduce
			 manufacturing energy intensity;
								(iii)reduce negative
			 environmental impacts or byproducts; or
								(iv)increase spent
			 battery or component recycling.
								(3)Rates, terms,
			 and repayment of loansA loan provided under this
			 subsection—
							(A)shall have an
			 interest rate that, as of the date on which the loan is made, is equal to the
			 cost of funds to the Department of the Treasury for obligations of comparable
			 maturity;
							(B)shall have a term
			 that is equal to the lesser of—
								(i)the
			 projected life, in years, of the eligible project to be carried out using funds
			 from the loan, as determined by the Secretary; or
								(ii)25
			 years; and
								(C)may be subject to
			 a deferral in repayment for not more than 5 years after the date on which the
			 eligible project carried out using funds from the loan first begins operations,
			 as determined by the Secretary.
							(4)Period of
			 availabilityA loan under this subsection shall be available
			 for—
							(A)facilities and
			 equipment placed in service before December 30, 2020; and
							(B)engineering
			 integration costs incurred during the period beginning on the date of enactment
			 of this Act and ending on December 30, 2020.
							(5)FeesThe
			 cost of administering a loan made under this subsection shall not exceed
			 $100,000.
						(6)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this subsection for each of fiscal years
			 2009 through 2013.
						(d)Sense of the
			 Senate on purchase of plug-in electric drive vehiclesIt is the
			 sense of the Senate that, to the maximum extent practicable, the Federal
			 Government should implement policies to increase the purchase of plug-in
			 electric drive vehicles by the Federal Government.
					BPromoting energy
			 efficiency
				111.Expanding
			 information on energy savings techniquesNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Energy shall submit to Congress a
			 report that contains recommendations on—
					(1)educational
			 outreach opportunities that can be implemented by Federal agencies to increase
			 the knowledge of the people of the United States of energy saving techniques
			 that can be used in daily life; and
					(2)actions that can
			 be taken by Congress to increase the knowledge of the people of the United
			 States of energy saving techniques that can be used in daily life.
					IIIncreasing
			 American energy supply
			AOuter Continental
			 Shelf 
				201.Publication of
			 projected State lines on outer continental shelfSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended—
					(1)by designating
			 the first, second, and third sentences as clause (i), (iii), and (iv),
			 respectively;
					(2)in clause (i) (as
			 so designated), by inserting before the period at the end the following:
			 not later than 90 days after the date of enactment of the Eight Steps
			 for Energy Security Act of 2008; and
					(3)by inserting
			 after clause (i) (as so designated) the following:
						
							(i)(I)The projected lines
				shall also be used for the purpose of preleasing and leasing activities
				conducted in new producing areas under section 32.
								(II)This clause shall not affect any
				property right or title to Federal submerged land on the outer Continental
				Shelf.
								(III)In carrying out this clause, the
				President shall consider the offshore administrative boundaries beyond State
				submerged lands for planning, coordination, and administrative purposes of the
				Department of the Interior, but may establish different
				boundaries.
								.
					202.Production of
			 oil and natural gas in new producing areasThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by adding at the end the following:
					
						32.Production of
				oil and natural gas in new producing areas
							(a)DefinitionsIn
				this section:
								(1)Coastal
				political subdivisionThe term coastal political
				subdivision means a political subdivision of a new producing State any
				part of which political subdivision is—
									(A)within the
				coastal zone (as defined in section 304 of the Coastal Zone Management Act of
				1972 (16 U.S.C. 1453)) of the new producing State as of the date of enactment
				of this section; and
									(B)not more than 200
				nautical miles from the geographic center of any leased tract.
									(2)Moratorium
				area
									(A)In
				generalThe term moratorium area means an area
				covered by sections 104 through 105 of the Department of the Interior,
				Environment, and Related Agencies Appropriations Act, 2008 (Public Law 110–161;
				121 Stat. 2118) (as in effect on the day before the date of enactment of this
				section).
									(B)ExclusionThe
				term moratorium area does not include an area located in the Gulf
				of Mexico.
									(3)New producing
				areaThe term new producing area means any
				moratorium area within the offshore administrative boundaries beyond the
				submerged land of a State that is located greater than 50 miles from the
				coastline of the State.
								(4)New producing
				StateThe term new producing State means a State
				that has, within the offshore administrative boundaries beyond the submerged
				land of the State, a new producing area available for oil and gas leasing under
				subsection (b).
								(5)Offshore
				administrative boundariesThe term offshore administrative
				boundaries means the administrative boundaries established by the
				Secretary beyond State submerged land for planning, coordination, and
				administrative purposes of the Department of the Interior and published in the
				Federal Register on January 3, 2006 (71 Fed. Reg. 127).
								(6)Qualified outer
				continental shelf revenues
									(A)In
				generalThe term qualified outer Continental Shelf
				revenues means all rentals, royalties, bonus bids, and other sums due
				and payable to the United States from leases entered into on or after the date
				of enactment of this section for new producing areas.
									(B)ExclusionsThe
				term qualified outer Continental Shelf revenues does not
				include—
										(i)revenues from a
				bond or other surety forfeited for obligations other than the collection of
				royalties;
										(ii)revenues from
				civil penalties;
										(iii)royalties taken
				by the Secretary in-kind and not sold;
										(iv)revenues
				generated from leases subject to section 8(g); or
										(v)any revenues
				considered qualified outer Continental Shelf revenues under section 102 of the
				Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
				109–432).
										(b)Petition for
				leasing new producing areas
								(1)In
				generalBeginning on the date on which the President delineates
				projected State lines under section 4(a)(2)(A)(ii), the Governor of a State,
				with the concurrence of the legislature of the State, with a new producing area
				within the offshore administrative boundaries beyond the submerged land of the
				State may submit to the Secretary a petition requesting that the Secretary make
				the new producing area available for oil and gas leasing.
								(2)Action by
				SecretaryNotwithstanding section 18, as soon as practicable
				after receipt of a petition under paragraph (1), the Secretary shall approve
				the petition if the Secretary determines that leasing the new producing area
				would not create an unreasonable risk of harm to the marine, human, or coastal
				environment.
								(c)Disposition of
				qualified outer continental shelf revenues from new producing areas
								(1)In
				generalNotwithstanding section 9 and subject to the other
				provisions of this subsection, for each applicable fiscal year, the Secretary
				of the Treasury shall deposit—
									(A)50 percent of
				qualified outer Continental Shelf revenues in the general fund of the Treasury;
				and
									(B)50 percent of
				qualified outer Continental Shelf revenues in a special account in the Treasury
				from which the Secretary shall disburse—
										(i)75 percent to new
				producing States in accordance with paragraph (2); and
										(ii)25 percent to
				provide financial assistance to States in accordance with section 6 of the Land
				and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8), which shall be
				considered income to the Land and Water Conservation Fund for purposes of
				section 2 of that Act (16 U.S.C. 460l–5).
										(2)Allocation to
				new producing States and coastal political subdivisions
									(A)Allocation to
				new producing StatesEffective for fiscal year 2008 and each
				fiscal year thereafter, the amount made available under paragraph (1)(B)(i)
				shall be allocated to each new producing State in amounts (based on a formula
				established by the Secretary by regulation) proportional to the amount of
				qualified outer Continental Shelf revenues generated in the new producing area
				offshore each State.
									(B)Payments to
				coastal political subdivisions
										(i)In
				generalThe Secretary shall pay 20 percent of the allocable share
				of each new producing State, as determined under subparagraph (A), to the
				coastal political subdivisions of the new producing State.
										(ii)AllocationThe
				amount paid by the Secretary to coastal political subdivisions shall be
				allocated to each coastal political subdivision in accordance with the
				regulations promulgated under subparagraph (A).
										(3)Minimum
				allocationThe amount allocated to a new producing State for each
				fiscal year under paragraph (2) shall be at least 5 percent of the amounts
				available for the fiscal year under paragraph (1)(B)(i).
								(4)TimingThe
				amounts required to be deposited under subparagraph (B) of paragraph (1) for
				the applicable fiscal year shall be made available in accordance with that
				subparagraph during the fiscal year immediately following the applicable fiscal
				year.
								(5)Authorized
				uses
									(A)In
				generalSubject to subparagraph (B), each new producing State and
				coastal political subdivision shall use all amounts received under paragraph
				(2) in accordance with all applicable Federal and State laws, only for 1 or
				more of the following purposes:
										(i)Projects and
				activities for the purposes of coastal protection, including conservation,
				coastal restoration, hurricane protection, and infrastructure directly affected
				by coastal wetland losses.
										(ii)Mitigation of
				damage to fish, wildlife, or natural resources.
										(iii)Implementation
				of a federally approved marine, coastal, or comprehensive conservation
				management plan.
										(iv)Funding of
				onshore infrastructure projects.
										(v)Planning
				assistance and the administrative costs of complying with this section.
										(B)LimitationNot
				more than 3 percent of amounts received by a new producing State or coastal
				political subdivision under paragraph (2) may be used for the purposes
				described in subparagraph (A)(v).
									(6)AdministrationAmounts
				made available under paragraph (1)(B) shall—
									(A)be made
				available, without further appropriation, in accordance with this
				subsection;
									(B)remain available
				until expended; and
									(C)be in addition to
				any amounts appropriated under—
										(i)other provisions
				of this Act;
										(ii)the Land and
				Water Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.); or
										(iii)any other
				provision of law.
										(d)Disposition of
				qualified outer continental shelf revenues from other
				areasNotwithstanding section 9, for each applicable fiscal year,
				the terms and conditions of subsection (c) shall apply to the disposition of
				qualified outer Continental Shelf revenues that—
								(1)are derived from
				oil or gas leasing in an area that is not included in the current 5-year plan
				of the Secretary for oil or gas leasing; and
								(2)are not assumed
				in the budget of the United States Government submitted by the President under
				section 1105 of title 31, United States
				Code.
								.
				203.Conforming
			 amendmentsSections 104 and
			 105 of the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2118) are amended by
			 striking No funds each place it appears and inserting
			 Except as provided in section 32 of the Outer Continental Shelf Lands
			 Act, no funds.
				BOil shale
			 development
				211.Removal of
			 prohibition on final regulations for commercial leasing program for oil shale
			 resources on public landSection 433 of the Department of the
			 Interior, Environment, and Related Agencies Appropriations Act, 2008 (Public
			 Law 110–161; 121 Stat. 2152) is repealed.
				IIIStreamline
			 permitting
			AStreamline
			 refinery permitting process
				301.Refinery
			 permitting process
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
						(3)PermitThe
			 term permit means any permit, license, approval, variance, or
			 other form of authorization that a refiner is required to obtain—
							(A)under any Federal
			 law; or
							(B)from a State or
			 Indian tribal government agency delegated authority by the Federal Government,
			 or authorized under Federal law, to issue permits.
							(4)RefinerThe
			 term refiner means a person that—
							(A)owns or operates
			 a refinery; or
							(B)seeks to become
			 an owner or operator of a refinery.
							(5)Refinery
							(A)In
			 generalThe term refinery means—
								(i)a
			 facility at which crude oil is refined into transportation fuel or other
			 petroleum products; and
								(ii)a
			 coal liquification or coal-to-liquid facility at which coal is processed into
			 synthetic crude oil or any other fuel.
								(B)InclusionsThe
			 term refinery includes an expansion of a refinery.
							(6)Refinery
			 expansionThe term refinery expansion means a
			 physical change in a refinery that results in an increase in the capacity of
			 the refinery.
						(7)Refinery
			 permitting agreementThe term refinery permitting
			 agreement means an agreement entered into between the Administrator and
			 a State or Indian tribe under subsection (b).
						(8)SecretaryThe
			 term Secretary means the Secretary of Commerce.
						(9)StateThe
			 term State means—
							(A)a State;
							(B)the District of
			 Columbia;
							(C)the Commonwealth
			 of Puerto Rico; and
							(D)any other
			 territory or possession of the United States.
							(b)Streamlining of
			 refinery permitting process
						(1)In
			 generalAt the request of the Governor of a State or the
			 governing body of an Indian tribe, the Administrator shall enter into a
			 refinery permitting agreement with the State or Indian tribe under which the
			 process for obtaining all permits necessary for the construction and operation
			 of a refinery shall be streamlined using a systematic interdisciplinary
			 multimedia approach as provided in this section.
						(2)Authority of
			 AdministratorUnder a refinery permitting agreement—
							(A)the Administrator
			 shall have authority, as applicable and necessary, to—
								(i)accept from a
			 refiner a consolidated application for all permits that the refiner is required
			 to obtain to construct and operate a refinery;
								(ii)in
			 consultation and cooperation with each Federal, State, or Indian tribal
			 government agency that is required to make any determination to authorize the
			 issuance of a permit, establish a schedule under which each agency
			 shall—
									(I)concurrently
			 consider, to the maximum extent practicable, each determination to be made;
			 and
									(II)complete each
			 step in the permitting process; and
									(iii)issue a
			 consolidated permit that combines all permits issued under the schedule
			 established under clause (ii); and
								(B)the Administrator
			 shall provide to State and Indian tribal government agencies—
								(i)financial
			 assistance in such amounts as the agencies reasonably require to hire such
			 additional personnel as are necessary to enable the government agencies to
			 comply with the applicable schedule established under subparagraph (A)(ii);
			 and
								(ii)technical,
			 legal, and other assistance in complying with the refinery permitting
			 agreement.
								(3)Agreement by
			 the StateUnder a refinery permitting agreement, a State or
			 governing body of an Indian tribe shall agree that—
							(A)the Administrator
			 shall have each of the authorities described in paragraph (2); and
							(B)each State or
			 Indian tribal government agency shall—
								(i)in
			 accordance with State law, make such structural and operational changes in the
			 agencies as are necessary to enable the agencies to carry out consolidated
			 project-wide permit reviews concurrently and in coordination with the
			 Environmental Protection Agency and other Federal agencies; and
								(ii)comply, to the
			 maximum extent practicable, with the applicable schedule established under
			 paragraph (2)(A)(ii).
								(4)Deadlines
							(A)New
			 refineriesIn the case of a consolidated permit for the
			 construction of a new refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
								(i)360
			 days after the date of the receipt of the administratively complete application
			 for the consolidated permit; or
								(ii)on
			 agreement of the applicant, the Administrator, and the State or governing body
			 of the Indian tribe, 90 days after the expiration of the deadline established
			 under clause (i).
								(B)Expansion of
			 existing refineriesIn the case of a consolidated permit for the
			 expansion of an existing refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
								(i)120
			 days after the date of the receipt of the administratively complete application
			 for the consolidated permit; or
								(ii)on
			 agreement of the applicant, the Administrator, and the State or governing body
			 of the Indian tribe, 30 days after the expiration of the deadline established
			 under clause (i).
								(5)Federal
			 agenciesEach Federal agency that is required to make any
			 determination to authorize the issuance of a permit shall comply with the
			 applicable schedule established under paragraph (2)(A)(ii).
						(6)Judicial
			 reviewAny civil action for review of any permit determination
			 under a refinery permitting agreement shall be brought exclusively in the
			 United States district court for the district in which the refinery is located
			 or proposed to be located.
						(7)Efficient
			 permit reviewIn order to reduce the duplication of procedures,
			 the Administrator shall use State permitting and monitoring procedures to
			 satisfy substantially equivalent Federal requirements under this title.
						(8)SeverabilityIf
			 1 or more permits that are required for the construction or operation of a
			 refinery are not approved on or before any deadline established under paragraph
			 (4), the Administrator may issue a consolidated permit that combines all other
			 permits that the refiner is required to obtain other than any permits that are
			 not approved.
						(9)SavingsNothing
			 in this subsection affects the operation or implementation of otherwise
			 applicable law regarding permits necessary for the construction and operation
			 of a refinery.
						(10)Consultation
			 with local governmentsCongress encourages the Administrator,
			 States, and tribal governments to consult, to the maximum extent practicable,
			 with local governments in carrying out this subsection.
						(11)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this subsection.
						(12)Effect on
			 local authorityNothing in this subsection affects—
							(A)the authority of
			 a local government with respect to the issuance of permits; or
							(B)any requirement
			 or ordinance of a local government (such as a zoning regulation).
							(c)Fischer-tropsch
			 fuels
						(1)In
			 generalIn cooperation with the Secretary of Energy, the
			 Secretary of Defense, the Administrator of the Federal Aviation Administration,
			 Secretary of Health and Human Services, and Fischer-Tropsch industry
			 representatives, the Administrator shall—
							(A)conduct a
			 research and demonstration program to evaluate the air quality benefits of
			 ultra-clean Fischer-Tropsch transportation fuel, including diesel and jet
			 fuel;
							(B)evaluate the use
			 of ultra-clean Fischer-Tropsch transportation fuel as a mechanism for reducing
			 engine exhaust emissions; and
							(C)submit
			 recommendations to Congress on the most effective use and associated benefits
			 of these ultra-clean fuel for reducing public exposure to exhaust
			 emissions.
							(2)Guidance and
			 technical supportThe Administrator shall, to the extent
			 necessary, issue any guidance or technical support documents that would
			 facilitate the effective use and associated benefit of Fischer-Tropsch fuel and
			 blends.
						(3)RequirementsThe
			 program described in paragraph (1) shall consider—
							(A)the use of neat
			 (100 percent) Fischer-Tropsch fuel and blends with conventional crude
			 oil-derived fuel for heavy-duty and light-duty diesel engines and the aviation
			 sector; and
							(B)the production
			 costs associated with domestic production of those ultra clean fuel and prices
			 for consumers.
							(4)ReportsThe
			 Administrator shall submit to the Committee on Environment and Public Works and
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Energy and Commerce of the House of Representatives—
							(A)not later than 1
			 year, an interim report on actions taken to carry out this subsection;
			 and
							(B)not later than 2
			 years, a final report on actions taken to carry out this subsection.
							BApplication for
			 permit to drill fee removal
				311.Removal of
			 additional fee for new applications for permits to drillThe second undesignated paragraph of the
			 matter under the heading management of lands and resources
			 under the heading Bureau
			 of Land Management of title I of the Department of the
			 Interior, Environment, and Related Agencies Appropriations Act, 2008 (Public
			 Law 110–161; 121 Stat. 2098) is amended by striking to be
			 reduced and all that follows through each new
			 application,.
				CReport on
			 National Environmental Policy Act of 1969 
				321.Report on National
			 Environmental Policy Act of 1969Not later than 180 days after the date of
			 enactment of this Act, the Secretary of the Interior, in consultation with the
			 Secretary of Energy and the Administrator of the Environmental Protection
			 Agency, shall submit to Congress a report on actions that can be taken to
			 streamline the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) to limit litigation under that
			 Act and increase energy production.
				IVInnovation
			401.Hydrogen
			 installation, infrastructure, and fuel costs
				(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.) is amended by adding at the end the following new
			 section:
					
						30D.Hydrogen
				installation, infrastructure, and fuel costs
							(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of—
								(1)the hydrogen
				installation and infrastructure costs credit determined under subsection (b),
				and
								(2)the hydrogen fuel
				costs credit determined under subsection (c).
								(b)Hydrogen
				installation and infrastructure costs credit
								(1)In
				generalFor purposes of
				subsection (a), the hydrogen installation and infrastructure costs credit
				determined under this subsection with respect to each eligible hydrogen
				production and distribution facility of the taxpayer is an amount equal
				to—
									(A)30 percent of so much of the installation
				costs which when added to such costs taken into account with respect to such
				facility for all preceding taxable years under this subparagraph does not
				exceed $200,000, plus
									(B)30 percent of so
				much of the infrastructure costs for the taxable year as does not exceed
				$200,000 with respect to such facility, and which when added to such costs
				taken into account with respect to such facility for all preceding taxable
				years under this subparagraph does not exceed $600,000.
									Nothing in
				this section shall permit the same cost to be taken into account more than
				once.(2)Eligible
				hydrogen production and distribution facilityFor purposes of
				this subsection, the term eligible hydrogen production and distribution
				facility means a hydrogen production and distribution facility which is
				placed in service after December 31, 2008.
								(c)Hydrogen fuel
				costs credit
								(1)In
				generalFor purposes of subsection (a), the hydrogen fuel costs
				credit determined under this subsection with respect to each eligible hydrogen
				device of the taxpayer is an amount equal to the qualified hydrogen expenditure
				amounts with respect to such device.
								(2)Qualified
				hydrogen expenditure amountFor purposes of this
				subsection—
									(A)In
				generalThe term qualified hydrogen expenditure
				amount means, with respect to each eligible hydrogen energy conversion
				device of the taxpayer with a production capacity of not more than 25 kilowatts
				of electricity per year, the lesser of—
										(i)30
				percent of the amount paid or incurred by the taxpayer during the taxable year
				for hydrogen which is consumed by such device, and
										(ii)$2,000.
										In the
				case of any device which is not owned by the taxpayer at all times during the
				taxable year, the $2,000 amount in subparagraph (B) shall be reduced by an
				amount which bears the same ratio to $2,000 as the portion of the year which
				such device is not owned by the taxpayer bears to the entire year.(B)Higher
				limitation for devices with more production capacityIn the case
				of any eligible hydrogen energy conversion device with a production capacity
				of—
										(i)more than 25 but
				less than 100 kilowatts of electricity per year, subparagraph (A) shall be
				applied by substituting $4,000 for $2,000 each
				place it appears, and
										(ii)not less than
				100 kilowatts of electricity per year, subparagraph (A) shall be applied by
				substituting $6,000 for $2,000 each place it
				appears.
										(3)Eligible
				hydrogen energy conversion devicesFor purposes of this
				subsection—
									(A)In
				generalThe term eligible hydrogen energy conversion
				device means, with respect to any taxpayer, any hydrogen energy
				conversion device which—
										(i)is placed in
				service after December 31, 2004, and
										(ii)is wholly owned
				by the taxpayer during the taxable year.
										If an
				owner of a device (determined without regard to this subparagraph) provides to
				the primary user of such device a written statement that such user shall be
				treated as the owner of such device for purposes of this section, then such
				user (and not such owner) shall be so treated.(B)Hydrogen energy
				conversion deviceThe term hydrogen energy conversion
				device means—
										(i)any
				electrochemical device which converts hydrogen into electricity, and
										(ii)any combustion
				engine which burns hydrogen as a fuel.
										(d)Reduction in
				basisFor purposes of this
				subtitle, if a credit is allowed under this section for any expenditure with
				respect to any property, the increase in the basis of such property which would
				(but for this paragraph) result from such expenditure shall be reduced by the
				amount of the credit so allowed.
							(e)Application
				with other credits
								(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to amounts which (but for subsection (g)
				would be allowed as a deduction under section 162 shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
								(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
									(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, over
									(B)the tentative
				minimum tax for the taxable year.
									(f)Denial of
				double benefitThe amount of
				any deduction or other credit allowable under this chapter for any cost taken
				into account in determining the amount of the credit under subsection (a) shall
				be reduced by the amount of such credit attributable to such cost.
							(g)RecaptureThe Secretary shall, by regulations,
				provided for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any property which ceases to be property eligible for such
				credit.
							(h)Election not To
				take creditNo credit shall
				be allowed under subsection (a) for any property if the taxpayer elects not to
				have this section apply to such property.
							(i)RegulationsThe Secretary shall prescribe such
				regulations as necessary to carry out the provisions of this section.
							(j)TerminationThis section shall not apply to any costs
				after December 31,
				2012.
							.
				(b)Conforming
			 amendments
					(1)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (32), by striking the period at the end of paragraph (33)
			 and inserting plus, and by adding at the end the following new
			 paragraph:
						
							(34)the portion of
				the hydrogen installation, infrastructure, and fuel credit to which section
				30D(e)(1)
				applies.
							.
					(2)Section 55(c)(3)
			 of such Code is amended by inserting 30F(e)(2), after
			 30C(d)(2),.
					(3)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , and, and by
			 adding at the end the following new paragraph:
						
							(37)to the extent provided in section
				30D(d).
							.
					(4)Section 6501(m) of such Code is amended by
			 inserting 30D(h), after 30C(e)(5),.
					(5)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 30C the following new item:
						
							
								Sec. 30D. Hydrogen
				installation, infrastructure, and fuel
				costs.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act, in taxable years ending after such date.
				402.Report on
			 cellulosic ethanolNot later
			 than 180 days after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency, in consultation with the Secretary of Energy
			 and the Secretary of the Interior, shall provide to Congress a report
			 that—
				(1)analyzes Federal
			 incentives to increase the production of cellulosic ethanol; and
				(2)provides
			 recommendations—
					(A)on the
			 effectiveness of those incentives; and
					(B)for additional
			 incentives to increase production of cellulosic ethanol.
					VIncentives for
			 clean energy
			AExtension of
			 clean energy tax credits
				500.Amendment of 1986
			 codeExcept as otherwise
			 expressly provided, whenever in this subtitle an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Internal Revenue Code of 1986.
				IExtension of
			 clean energy production incentives
					501.Extension and
			 modification of renewable energy production tax credit
						(a)Extension of
			 creditEach of the following
			 provisions of section 45(d) (relating to qualified facilities) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2014:
							(1)Paragraph
			 (1).
							(2)Clauses (i) and
			 (ii) of paragraph (2)(A).
							(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
							(4)Paragraph
			 (4).
							(5)Paragraph
			 (5).
							(6)Paragraph
			 (6).
							(7)Paragraph
			 (7).
							(8)Paragraph
			 (8).
							(9)Subparagraphs (A)
			 and (B) of paragraph (9).
							(b)Production
			 credit for electricity produced from marine renewables
							(1)In
			 generalParagraph (1) of section 45(c) (relating to resources) is
			 amended by striking and at the end of subparagraph (G), by
			 striking the period at the end of subparagraph (H) and inserting ,
			 and, and by adding at the end the following new subparagraph:
								
									(I)marine and hydrokinetic renewable
				energy.
									.
							(2)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
								
									(10)Marine and
				hydrokinetic renewable energy
										(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
											(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
											(ii)free flowing
				water in rivers, lakes, and streams,
											(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
											(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
											(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
										.
							(3)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
								
									(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
										(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
										(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2010.
										.
							(4)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
							(5)Coordination
			 with small irrigation powerParagraph (5) of section 45(d), as
			 amended by subsection (a), is amended by striking January 1,
			 2010 and inserting the date of the enactment of paragraph
			 (11).
							(c)Sales of
			 electricity to regulated public utilities treated as sales to unrelated
			 personsSection 45(e)(4) (relating to related persons) is amended
			 by adding at the end the following new sentence: A taxpayer shall be
			 treated as selling electricity to an unrelated person if such electricity is
			 sold to a regulated public utility (as defined in section
			 7701(a)(33)..
						(d)Trash facility
			 clarificationParagraph (7) of section 45(d) is amended—
							(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
							(2)by striking
			 combustion.
							(e)Effective
			 dates
							(1)ExtensionThe
			 amendments made by subsection (a) shall apply to property originally placed in
			 service after December 31, 2008.
							(2)ModificationsThe
			 amendments made by subsections (b) and (c) shall apply to electricity produced
			 and sold after the date of the enactment of this Act, in taxable years ending
			 after such date.
							(3)Trash facility
			 clarificationThe amendments made by subsection (d) shall apply
			 to electricity produced and sold before, on, or after December 31, 2007.
							502.Extension and
			 modification of solar energy and fuel cell investment tax credit
						(a)Extension of
			 credit
							(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 (relating to energy credit) are each amended by striking January 1,
			 2009 and inserting January 1, 2017.
							(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) (relating to
			 qualified fuel cell property) is amended by striking December 31,
			 2008 and inserting December 31, 2017.
							(3)Qualified
			 microturbine propertySubparagraph (E) of section 48(c)(2)
			 (relating to qualified microturbine property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2017.
							(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) (relating to specified credits) is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
							
								(v)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section
				48.
								.
						(c)Repeal of
			 dollar per kilowatt limitation for fuel cell property
							(1)In
			 generalSection 48(c)(1) (relating to qualified fuel cell), as
			 amended by subsection (a)(2), is amended by striking subparagraph (B) and by
			 redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and
			 (D), respectively.
							(2)Conforming
			 amendmentSection 48(a)(1) is amended by striking
			 paragraphs (1)(B) and (2)(B) of subsection (c) and inserting
			 subsection (c)(2)(B).
							(d)Public electric
			 utility property taken into account
							(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
							(2)Conforming
			 amendments
								(A)Paragraph (1) of
			 section 48(c), as amended by this section, is amended by striking subparagraph
			 (C) and redesignating subparagraph (D) as subparagraph (C).
								(B)Paragraph (2) of section 48(c), as amended
			 by subsection (a)(3), is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
								(e)Effective
			 dates
							(1)ExtensionThe
			 amendments made by subsection (a) shall take effect on the date of the
			 enactment of this Act.
							(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
							(3)Fuel cell
			 property and public electric utility propertyThe amendments made
			 by subsections (c) and (d) shall apply to periods after the date of the
			 enactment of this Act, in taxable years ending after such date, under rules
			 similar to the rules of
			 section
			 48(m) of the Internal Revenue Code of 1986 (as in effect on the
			 day before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
							503.Extension and
			 modification of residential energy efficient property credit
						(a)ExtensionSection
			 25D(g) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						(b)No dollar
			 limitation for credit for solar electric property
							(1)In
			 generalSection 25D(b)(1) (relating to maximum credit) is amended
			 by striking subparagraph (A) and by redesignating subparagraphs (B) and (C) as
			 subparagraphs (A) and (B), respectively.
							(2)Conforming
			 amendmentsSection 25D(e)(4) is amended—
								(A)by striking
			 clause (i) in subparagraph (A),
								(B)by redesignating
			 clauses (ii) and (iii) in subparagraph (A) as clauses (i) and (ii),
			 respectively, and
								(C)by striking
			 , (2), in subparagraph (C).
								(c)Credit allowed
			 against alternative minimum tax
							(1)In
			 generalSubsection (c) of section 25D is amended to read as
			 follows:
								
									(c)Limitation based
				on amount of tax; carryforward of unused credit
										(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
											(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
											(2)Carryforward of
				unused credit
											(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
											(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
											.
							(2)Conforming
			 amendments
								(A)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
								(B)Section
			 24(b)(3)(B) is amended by striking and 25B and inserting
			 , 25B, and 25D.
								(C)Section 25B(g)(2)
			 is amended by striking section 23 and inserting sections
			 23 and 25D.
								(D)Section 26(a)(1) is
			 amended by striking and 25B and inserting 25B, and
			 25D.
								(d)Effective
			 date
							(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
							(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (c)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
							504.Extension and
			 modification of credit for clean renewable energy bonds
						(a)ExtensionSection
			 54(m) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						(b)Increase in
			 national limitationSection 54(f) (relating to limitation on
			 amount of bonds designated) is amended—
							(1)by inserting
			 , and for the period beginning after the date of the enactment of the
			 Clean Energy Tax Stimulus Act of 2008
			  and ending before January 1, 2010, $400,000,000 after
			 $1,200,000,000 in paragraph (1),
							(2)by striking
			 $750,000,000 of the in paragraph (2) and inserting
			 $750,000,000 of the $1,200,000,000, and
							(3)by striking
			 bodies in paragraph (2) and inserting bodies, and except
			 that the Secretary may not allocate more than 1/3 of the
			 $400,000,000 national clean renewable energy bond limitation to finance
			 qualified projects of qualified borrowers which are public power providers nor
			 more than 1/3 of such limitation to finance qualified
			 projects of qualified borrowers which are mutual or cooperative electric
			 companies described in section 501(c)(12) or section
			 1381(a)(2)(C).
							(c)Public power
			 providers definedSection 54(j) is amended—
							(1)by adding at the
			 end the following new paragraph:
								
									(6)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this
				paragraph).
									,
				and
							(2)by inserting
			 ; public power
			 provider before the period at the end of the
			 heading.
							(d)Technical
			 amendmentThe third sentence of section 54(e)(2) is amended by
			 striking subsection (l)(6) and inserting subsection
			 (l)(5).
						(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
						505.Extension of
			 special rule to implement FERC restructuring policy
						(a)Qualifying
			 electric transmission transaction
							(1)In
			 generalSection 451(i)(3)
			 (defining qualifying electric transmission transaction) is amended by striking
			 January 1, 2008 and inserting January 1,
			 2010.
							(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 transactions after December 31, 2007.
							(b)Independent
			 transmission company
							(1)In
			 generalSection 451(i)(4)(B)(ii) (defining independent
			 transmission company) is amended by striking December 31, 2007
			 and inserting the date which is 2 years after the date of such
			 transaction.
							(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the amendments made by section 909 of the American Jobs Creation
			 Act of 2004.
							IIExtension of
			 incentives to improve energy efficiency
					511.Extension and
			 modification of credit for energy efficiency improvements to existing
			 homes
						(a)Extension of
			 creditSection 25C(g)
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
						(b)Qualified
			 biomass fuel property
							(1)In
			 generalSection 25C(d)(3) is amended—
								(A)by striking
			 and at the end of subparagraph (D),
								(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
								(C)by adding at the
			 end the following new subparagraph:
									
										(F)a stove which uses
				the burning of biomass fuel to heat a dwelling unit located in the United
				States and used as a residence by the taxpayer, or to heat water for use in
				such a dwelling unit, and which has a thermal efficiency rating of at least 75
				percent.
										.
								(2)Biomass
			 fuelSection 25C(d) (relating to residential energy property
			 expenditures) is amended by adding at the end the following new
			 paragraph:
								
									(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
									.
							(c)Modifications
			 of standards for energy-efficient building property
							(1)Electric heat
			 pumpsSubparagraph (B) of section 25C(d)(3) is amended to read as
			 follows:
								
									(A)an electric heat
				pump which achieves the highest efficiency tier established by the Consortium
				for Energy Efficiency, as in effect on January 1,
				2008.
									.
							(2)Central air
			 conditionersSection 25C(d)(3)(D) is amended by striking
			 2006 and inserting 2008.
							(3)Water
			 HeatersSubparagraph (E) of section 25C(d) is amended to read as
			 follows:
								
									(E)a natural gas,
				propane, or oil water heater which has either an energy factor of at least 0.80
				or a thermal efficiency of at least 90
				percent.
									.
							(4)Oil furnaces
			 and hot water boilersParagraph (4) of section 25C(d) is amended
			 to read as follows:
								
									(4)Qualified
				natural gas, propane, and oil furnaces and hot water boilers
										(A)Qualified
				natural gas furnaceThe term qualified natural gas
				furnace means any natural gas furnace which achieves an annual fuel
				utilization efficiency rate of not less than 95.
										(B)Qualified
				natural gas hot water boilerThe term qualified natural gas
				hot water boiler means any natural gas hot water boiler which achieves
				an annual fuel utilization efficiency rate of not less than 90.
										(C)Qualified
				propane furnaceThe term qualified propane furnace
				means any propane furnace which achieves an annual fuel utilization efficiency
				rate of not less than 95.
										(D)Qualified
				propane hot water boilerThe term qualified propane hot
				water boiler means any propane hot water boiler which achieves an annual
				fuel utilization efficiency rate of not less than 90.
										(E)Qualified oil
				furnacesThe term qualified oil furnace means any
				oil furnace which achieves an annual fuel utilization efficiency rate of not
				less than 90.
										(F)Qualified oil
				hot water boilerThe term qualified oil hot water
				boiler means any oil hot water boiler which achieves an annual fuel
				utilization efficiency rate of not less than
				90.
										.
							(d)Effective
			 dateThe amendments made this section shall apply to expenditures
			 made after December 31, 2007.
						512.Extension and
			 modification of tax credit for energy efficient new homes
						(a)Extension of
			 creditSubsection (g) of
			 section 45L (relating to termination) is amended by striking December
			 31, 2008 and inserting December 31, 2010.
						(b)Allowance for
			 contractor's personal residenceSubparagraph (B) of section
			 45L(a)(1) is amended to read as follows:
							
								(B)(i)acquired by a person
				from such eligible contractor and used by any person as a residence during the
				taxable year, or
									(ii)used by such eligible contractor
				as a residence during the taxable
				year.
									.
						(c)Effective
			 dateThe amendments made by this section shall apply to homes
			 acquired after December 31, 2008.
						513.Extension and
			 modification of energy efficient commercial buildings deduction
						(a)ExtensionSection
			 179D(h) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						(b)Adjustment of
			 maximum deduction amount
							(1)In
			 generalSubparagraph (A) of section 179D(b)(1) (relating to
			 maximum amount of deduction) is amended by striking $1.80 and
			 inserting $2.25.
							(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
								(A)by striking
			 $.60 and inserting $0.75, and
								(B)by striking
			 $1.80 and inserting $2.25.
								(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
						514.Modification and
			 extension of energy efficient appliance credit for appliances produced after
			 2007
						(a)In
			 generalSubsection (b) of section 45M (relating to applicable
			 amount) is amended to read as follows:
							
								(b)Applicable
				amountFor purposes of subsection (a)—
									(1)DishwashersThe
				applicable amount is—
										(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
										(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
										(2)Clothes
				washersThe applicable amount is—
										(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
										(B)$125 in the case
				of a residential top-loading clothes washer manufactured in calendar year 2008
				or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed
				a 7.5 water consumption factor,
										(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
										(D)$250 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does
				not exceed a 4.5 water consumption factor.
										(3)RefrigeratorsThe
				applicable amount is—
										(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
										(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
										(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
										(D)$200 in the case of
				a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
										.
						(b)Eligible
			 production
							(1)Similar
			 treatment for all appliancesSubsection (c) of section 45M
			 (relating to eligible production) is amended—
								(A)by striking
			 paragraph (2),
								(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible, and
								(C)by moving the text
			 of such subsection in line with the subsection heading and redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively.
								(2)Modification of
			 base periodParagraph (2) of section 45M(c), as amended by
			 paragraph (1) of this section, is amended by striking 3-calendar
			 year and inserting 2-calendar year.
							(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M (defining
			 types of energy efficient appliances) is amended to read as follows:
							
								(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
									(1)dishwashers
				described in subsection (b)(1),
									(2)clothes washers
				described in subsection (b)(2), and
									(3)refrigerators
				described in subsection
				(b)(3).
									.
						(d)Aggregate credit
			 amount allowed
							(1)Increase in
			 limitParagraph (1) of section 45M(e) (relating to aggregate
			 credit amount allowed) is amended to read as follows:
								
									(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
									.
							(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) is amended to read as follows:
								
									(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
									.
							(e)Qualified energy
			 efficient appliances
							(1)In
			 generalParagraph (1) of section 45M(f) (defining qualified
			 energy efficient appliance) is amended to read as follows:
								
									(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
										(A)any dishwasher described in subsection
				(b)(1),
										(B)any clothes washer
				described in subsection (b)(2), and
										(C)any refrigerator
				described in subsection
				(b)(3).
										.
							(2)Clothes
			 washerSection 45M(f)(3) (defining clothes washer) is amended by
			 inserting commercial before residential the
			 second place it appears.
							(3)Top-loading
			 clothes washerSubsection (f) of section 45M (relating to
			 definitions) is amended by redesignating paragraphs (4), (5), (6), and (7) as
			 paragraphs (5), (6), (7), and (8), respectively, and by inserting after
			 paragraph (3) the following new paragraph:
								
									(4)Top-loading
				clothes washerThe term
				top-loading clothes washer means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
									.
							(4)Replacement of
			 energy factorSection 45M(f)(6), as redesignated by paragraph
			 (3), is amended to read as follows:
								
									(6)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
									.
							(5)Gallons per
			 cycle; water consumption factorSection 45M(f) (relating to
			 definitions), as amended by paragraph (3), is amended by adding at the end the
			 following:
								
									(9)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
									(10)Water
				consumption factorThe term
				water consumption factor means, with respect to a clothes washer,
				the quotient of the total weighted per-cycle water consumption divided by the
				cubic foot (or liter) capacity of the clothes
				washer.
									.
							(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
						BMineral royalty
			 payments
				521.Termination of
			 authority to deduct amounts from share of oil and gas leasing revenues provided
			 to States
					(a)in
			 generalEffective December
			 26, 2007, the matter under the heading ADMINISTRATIVE PROVISIONS
			 under the heading Minerals Management Service of title I of the
			 Department of the Interior, Environment, and Related Agencies Appropriations
			 Act, 2008 (Subdivision F of Public Law 110–161; 121 Stat. 2109) is amended by
			 striking the second undesignated paragraph.
					(b)AdministrationNotwithstanding any other provision of law,
			 the Secretary of the Treasury and the Secretary of the Interior shall not
			 deduct any amount from or reduce the amount of payments otherwise payable to
			 States under section 35 of the Mineral Leasing Act (30 U.S.C. 191).
					VICoal-technology
			 development
			ACoal to
			 liquids
				601.DefinitionsIn this subtitle:
					(1)Coal-to-liquidThe
			 term coal-to-liquid means—
						(A)with respect to a
			 process or technology, the use of a feedstock, the majority of which is the
			 coal resources of the United States, using the class of reactions known as
			 Fischer-Tropsch, to produce synthetic fuel suitable for transportation;
			 and
						(B)with respect to a
			 facility, the portion of a facility related to producing the inputs to the
			 Fischer-Tropsch process, the Fischer-Tropsch process, finished fuel production,
			 or the capture, transportation, or sequestration of byproducts of the use of a
			 feedstock that is primarily domestic coal at the Fischer-Tropsch facility,
			 including carbon emissions.
						(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
					602.Coal-to-liquid
			 fuel loan guarantee program
					(a)Eligible
			 projectsSection 1703(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)) is amended by adding at the end the following:
						
							(11)Large-scale
				coal-to-liquid facilities (as defined in section 601 of the
				Eight Steps to Energy Sufficiency Act of
				2008) that use a feedstock, the majority of which is the coal
				resources of the United States, to produce not less than 10,000 barrels a day
				of liquid transportation
				fuel.
							.
					(b)Authorization
			 of appropriationsSection 1704 of the Energy Policy Act of 2005
			 (42 U.S.C. 16514) is amended by adding at the end the following:
						
							(c)Coal-to-liquid
				projects
								(1)In
				generalThere are authorized to be appropriated such sums as are
				necessary to provide the cost of guarantees for projects involving large-scale
				coal-to-liquid facilities under section 1703(b)(11).
								(2)Alternative
				fundingIf no appropriations are made available under paragraph
				(1), an eligible applicant may elect to provide payment to the Secretary, to be
				delivered if and at the time the application is approved, in the amount of the
				estimated cost of the loan guarantee to the Federal Government, as determined
				by the Secretary.
								(3)Limitations
									(A)In
				generalNo loan guarantees shall be provided under this title for
				projects described in paragraph (1) after (as determined by the
				Secretary)—
										(i)the tenth such
				loan guarantee is issued under this title; or
										(ii)production
				capacity covered by such loan guarantees reaches 100,000 barrels per day of
				coal-to-liquid fuel.
										(B)Individual
				projects
										(i)In
				generalA loan guarantee may be provided under this title for any
				large-scale coal-to-liquid facility described in paragraph (1) that produces no
				more than 20,000 barrels of coal-to-liquid fuel per day.
										(ii)Non-Federal
				funding requirementTo be eligible for a loan guarantee under
				this title, a large-scale coal-to-liquid facility described in paragraph (1)
				that produces more than 20,000 barrels per day of coal-to-liquid fuel shall be
				eligible to receive a loan guarantee for the proportion of the cost of the
				facility that represents 20,000 barrels of coal-to-liquid fuel per day of
				production.
										(4)Requirements
									(A)GuidelinesNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall publish guidelines for the coal-to-liquids loan guarantee
				application process.
									(B)ApplicationsNot
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall begin to accept applications for coal-to-liquid loan guarantees under
				this subsection.
									(C)DeadlineNot
				later than 1 year from the date of acceptance of an application under
				subparagraph (B), the Secretary shall evaluate the application and make final
				determinations under this subsection.
									(5)Reports to
				CongressThe Secretary shall submit to the Committee on Energy
				and Natural Resources of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a report describing the status of the program
				under this subsection not later than each of—
									(A)180 days after
				the date of enactment of this subsection;
									(B)1 year after the
				date of enactment of this subsection; and
									(C)the dates on
				which the Secretary approves the first and fifth applications for
				coal-to-liquid loan guarantees under this
				subsection.
									.
					603.Coal-to-liquid
			 facilities loan program
					(a)Definition of
			 eligible recipientIn this section, the term eligible
			 recipient means an individual, organization, or other entity that owns,
			 operates, or plans to construct a coal-to-liquid facility that will produce at
			 least 10,000 barrels per day of coal-to-liquid fuel.
					(b)EstablishmentThe
			 Secretary shall establish a program under which the Secretary shall provide
			 loans, in a total amount not to exceed $20,000,000, for use by eligible
			 recipients to pay the Federal share of the cost of obtaining any services
			 necessary for the planning, permitting, and construction of a coal-to-liquid
			 facility.
					(c)ApplicationTo
			 be eligible to receive a loan under subsection (b), the eligible recipient
			 shall submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require.
					(d)Non-Federal
			 matchTo be eligible to receive a loan under this section, an
			 eligible recipient shall use non-Federal funds to provide a dollar-for-dollar
			 match of the amount of the loan.
					(e)Repayment of
			 loan
						(1)In
			 generalTo be eligible to receive a loan under this section, an
			 eligible recipient shall agree to repay the original amount of the loan to the
			 Secretary not later than 5 years after the date of the receipt of the
			 loan.
						(2)Source of
			 fundsRepayment of a loan under paragraph (1) may be made from
			 any financing or assistance received for the construction of a coal-to-liquid
			 facility described in subsection (a), including a loan guarantee provided under
			 section 1703(b)(11) of the Energy Policy Act of 2005 (42 U.S.C.
			 16513(b)(11)).
						(f)Requirements
						(1)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall publish guidelines for the coal-to-liquids loan application
			 process.
						(2)ApplicationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 begin to accept applications for coal-to-liquid loans under this
			 section.
						(g)Reports to
			 CongressNot later than each of 180 days and 1 year after the
			 date of enactment of this Act, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report describing the status of the
			 program under this section.
					(h)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $200,000,000, to remain available until expended.
					604.Location of
			 coal-to-liquid manufacturing facilitiesThe Secretary, in coordination with the head
			 of any affected agency, shall promulgate such regulations as the Secretary
			 determines to be necessary to support the development on Federal land
			 (including land of the Department of Energy, military bases, and military
			 installations closed or realigned under the defense base closure and
			 realignment) of coal-to-liquid manufacturing facilities and associated
			 infrastructure, including the capture, transportation, or sequestration of
			 carbon dioxide.
				605.Strategic
			 petroleum reserve
					(a)Development,
			 operation, and maintenance of reserveSection 159 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6239) is amended—
						(1)by redesignating
			 subsections (f), (g), (j), (k), and (l) as subsections (a), (b), (e), (f), and
			 (g), respectively; and
						(2)by inserting
			 after subsection (b) (as redesignated by paragraph (1)) the following:
							
								(c)Study of
				maintaining coal-to-liquid products in reserveNot later than 1
				year after the date of enactment of the Eight
				Steps to Energy Sufficiency Act of 2008, the Secretary and the
				Secretary of Defense shall—
									(1)conduct a study
				of the feasibility and suitability of maintaining coal-to-liquid products in
				the Reserve; and
									(2)submit to the
				Committee on Energy and Natural Resources and the Committee on Armed Services
				of the Senate and the Committee on Energy and Commerce and the Committee on
				Armed Services of the House of Representatives a report describing the results
				of the study.
									(d)Construction of
				storage facilitiesAs soon as practicable after the date of
				enactment of the Eight Steps to Energy
				Sufficiency Act of 2008, the Secretary may construct 1 or more
				storage facilities in the vicinity of pipeline infrastructure and at least 1
				military
				base.
								.
						(b)Petroleum
			 products for storage in reserveSection 160 of the Energy Policy
			 and Conservation Act (42 U.S.C. 6240) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by inserting a semicolon at the end;
							(B)in paragraph (2),
			 by striking and at the end;
							(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
							(D)by adding at the
			 end the following:
								
									(4)coal-to-liquid
				products (as defined in section 601 of the Eight Steps to Energy Sufficiency Act of
				2008), as the Secretary determines to be appropriate, in a
				quantity not to exceed 20 percent of the total quantity of petroleum and
				petroleum products in the
				Reserve.
									;
							(2)in subsection
			 (b), by redesignating paragraphs (3) through (5) as paragraphs (2) through (4),
			 respectively; and
						(3)by redesignating
			 subsections (f) and (h) as subsections (d) and (e), respectively.
						(c)Conforming
			 amendmentsSection 167 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6247) is amended—
						(1)in subsection
			 (b)—
							(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
							(B)in paragraph (2)
			 (as redesignated by subparagraph (A)), by striking section
			 160(f) and inserting section 160(e); and
							(2)in subsection
			 (d), in the matter preceding paragraph (1), by striking section
			 160(f) and inserting section 160(e).
						606.Authorization
			 to conduct research, development, testing, and evaluation of assured domestic
			 fuelsOf the amount authorized
			 to be appropriated for the Air Force for research, development, testing, and
			 evaluation, $10,000,000 may be made available for the Air Force Research
			 Laboratory to continue support efforts to test, qualify, and procure synthetic
			 fuels developed from coal for aviation jet use.
				607.Coal-to-liquid
			 long-term fuel procurement and department of defense developmentSection 2922d of title 10, United States
			 Code, is amended—
					(1)in subsection
			 (b)—
						(A)by striking
			 The Secretary and inserting the following:
							
								(1)In
				generalThe Secretary
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Coal-to-liquid
				production facilities
									(A)In
				generalThe Secretary of Defense may enter into contracts or
				other agreements with private companies or other entities to develop and
				operate coal-to-liquid facilities (as defined in section 601 of the
				Eight Steps to Energy Sufficiency Act of
				2008) on or near military installations.
									(B)ConsiderationsIn
				entering into contracts and other agreements under subparagraph (A), the
				Secretary shall consider land availability, testing opportunities, and
				proximity to raw
				materials.
									;
						(2)in subsection
			 (d)—
						(A)by striking
			 Subject to applicable provisions of law, any and inserting
			 Any; and
						(B)by striking
			 1 or more years and inserting up to 25 years;
			 and
						(3)by adding at the
			 end the following:
						
							(f)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
							.
					608.Report on
			 emissions of Fischer-Tropsch products used as transportation fuels
					(a)In
			 generalIn cooperation with the Administrator of the
			 Environmental Protection Agency, the Secretary of Defense, the Administrator of
			 the Federal Aviation Administration, and the Secretary of Health and Human
			 Services, the Secretary shall—
						(1)carry out a
			 research and demonstration program to evaluate the emissions of the use of
			 Fischer-Tropsch fuel for transportation, including diesel and jet fuel;
						(2)evaluate the
			 effect of using Fischer-Tropsch transportation fuel on land and air engine
			 exhaust emissions; and
						(3)in accordance
			 with subsection (e), submit to Congress a report on the effect on air quality
			 and public health of using Fischer-Tropsch fuel in the transportation
			 sector.
						(b)Guidance and
			 technical supportThe Secretary shall issue any guidance or
			 technical support documents necessary to facilitate the effective use of
			 Fischer-Tropsch fuel and blends under this section.
					(c)FacilitiesFor
			 the purpose of evaluating the emissions of Fischer-Tropsch transportation
			 fuels, the Secretary shall—
						(1)support the use
			 and capital modification of existing facilities and the construction of new
			 facilities at the research centers designated in section 417 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15977); and
						(2)engage those
			 research centers in the evaluation and preparation of the report required under
			 subsection (a)(3).
						(d)RequirementsThe
			 program described in subsection (a)(1) shall consider—
						(1)the use of neat
			 (100 percent) Fischer-Tropsch fuel and blends of Fischer-Tropsch fuels with
			 conventional crude oil-derived fuel for heavy-duty and light-duty diesel
			 engines and the aviation sector; and
						(2)the production
			 costs associated with domestic production of those fuels and prices for
			 consumers.
						(e)ReportsThe
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives—
						(1)not later than
			 180 days after the date of enactment of this Act, an interim report on actions
			 taken to carry out this section; and
						(2)not later than 1
			 year after the date of enactment of this Act, a final report on actions taken
			 to carry out this section.
						(f)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
					BTax incentives
			 for coal-to-liquids production
				611.Credit for
			 investment in coal-to-liquid fuels projects
					(a)In
			 GeneralSection 46 of the Internal Revenue Code of 1986 (relating
			 to amount of credit) is amended by striking and at the end of
			 paragraph (3), by striking the period at the end of paragraph (4) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
						
							(5)the qualifying
				coal-to-liquid fuels project
				credit.
							.
					(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to rules for computing investment
			 credit) is amended by inserting after section 48B the following new
			 section:
						
							48C.Qualifying
				coal-to-liquid fuels project credit
								(a)In
				GeneralFor purposes of section 46, the qualifying coal-to-liquid
				fuels project credit for any taxable year is an amount equal to 20 percent of
				the qualified investment for such taxable year.
								(b)Qualified
				Investment
									(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of property placed in service by the taxpayer
				during such taxable year which is part of a qualifying coal-to-liquid fuels
				project—
										(A)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer; or
											(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer; and
											(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
										(2)Applicable
				rulesFor purposes of this section, rules similar to the rules of
				subsection (a)(4) and (b) of section 48 shall apply.
									(c)DefinitionsFor
				purposes of this section—
									(1)Qualifying
				coal-to-liquid fuels projectThe term qualifying
				coal-to-liquid fuels project means any domestic project which—
										(A)employs the class
				of reactions known as Fischer-Tropsch to produce at least 10,000 barrels per
				day of transportation grade liquid fuels from a feedstock that is primarily
				domestic coal (including any property which allows for the capture,
				transportation, or sequestration of by-products resulting from such process,
				including carbon emissions); and
										(B)any portion of
				the qualified investment in which is certified under the qualifying
				coal-to-liquid program as eligible for credit under this section in an amount
				(not to exceed $200,000,000) determined by the Secretary.
										(2)CoalThe
				term coal means any carbonized or semicarbonized matter, including
				peat.
									(d)Qualifying
				coal-to-liquid fuels project program
									(1)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall establish a qualifying coal-to-liquid fuels project program to
				consider and award certifications for qualified investment eligible for credits
				under this section to 10 qualifying coal-to-liquid fuels project sponsors under
				this section. The total qualified investment which may be awarded eligibility
				for credit under the program shall not exceed $2,000,000,000.
									(2)Period of
				issuanceA certificate of eligibility under paragraph (1) may be
				issued only during the 10-fiscal year period beginning on October 1,
				2007.
									(3)Selection
				criteriaThe Secretary shall not make a competitive certification
				award for qualified investment for credit eligibility under this section unless
				the recipient has documented to the satisfaction of the Secretary that—
										(A)the proposal of
				the award recipient is financially viable;
										(B)the recipient
				will provide sufficient information to the Secretary for the Secretary to
				ensure that the qualified investment is spent efficiently and
				effectively;
										(C)the fuels
				identified with respect to the gasification technology for such project will
				comprise at least 90 percent of the fuels required by the project for the
				production of transportation grade liquid fuels;
										(D)the award
				recipient's project team is competent in the planning and construction of coal
				gasification facilities and familiar with operation of the Fischer-Tropsch
				process, with preference given to those recipients with experience which
				demonstrates successful and reliable operations of such process; and
										(E)the award
				recipient has met other criteria established and published by the
				Secretary.
										(e)Denial of
				double benefitNo deduction or other credit shall be allowed with
				respect to the basis of any property taken into account in determining the
				credit allowed under this
				section.
								.
					(c)Conforming
			 amendments
						(1)Section
			 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding after
			 clause (iv) the following new clause:
							
								(v)the basis of any
				property which is part of a qualifying coal-to-liquid fuels project under
				section
				48C.
								.
						(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48B the following new
			 item:
							
								
									Sec. 48C. Qualifying coal-to-liquid fuels project
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
					612.Temporary
			 expensing for equipment used in coal-to-liquid fuels process
					(a)In
			 GeneralPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 179D the following
			 new section:
						
							179E.Election to
				expense certain coal-to-liquid fuels facilities
								(a)Treatment as
				ExpensesA taxpayer may elect to treat the cost of any qualified
				coal-to-liquid fuels process property as an expense which is not chargeable to
				capital account. Any cost so treated shall be allowed as a deduction for the
				taxable year in which the expense is incurred.
								(b)Election
									(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer's return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
									(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
									(c)Qualified
				coal-to-liquid fuels process propertyThe term qualified
				coal-to-liquid fuels process property means any property located in the
				United States—
									(1)which employs the
				Fischer-Tropsch process to produce transportation grade liquid fuels from a
				feedstock that is primarily domestic coal (including any property which allows
				for the capture, transportation, or sequestration of by-products resulting from
				such process, including carbon emissions);
									(2)the original use
				of which commences with the taxpayer;
									(3)the construction
				of which—
										(A)except as
				provided in subparagraph (B), is subject to a binding construction contract
				entered into after the date of the enactment of this section and before January
				1, 2011, but only if there was no written binding construction contract entered
				into on or before such date of enactment; or
										(B)in the case of
				self-constructed property, began after the date of the enactment of this
				section and before January 1, 2011; and
										(4)which is placed
				in service by the taxpayer after the date of the enactment of this section and
				before January 1, 2016.
									(d)Election To
				allocate deduction to cooperative ownerIf—
									(1)a taxpayer to
				which subsection (a) applies is an organization to which part I of subchapter T
				applies; and
									(2)one or more
				persons directly holding an ownership interest in the taxpayer are
				organizations to which part I of subchapter T apply, the taxpayer may elect to
				allocate all or a portion of the deduction allowable under subsection (a) to
				such persons. Such allocation shall be equal to the person's ratable share of
				the total amount allocated, determined on the basis of the person's ownership
				interest in the taxpayer. The taxable income of the taxpayer shall not be
				reduced under section 1382 by reason of any amount to which the preceding
				sentence applies.
									(e)Basis
				reduction
									(1)In
				generalFor purposes of this title, if a deduction is allowed
				under this section with respect to any qualified coal-to-liquid fuels process
				property, the basis of such property shall be reduced by the amount of the
				deduction so allowed.
									(2)Ordinary income
				recaptureFor purposes of section 1245, the amount of the
				deduction allowable under subsection (a) with respect to any property which is
				of a character subject to the allowance for depreciation shall be treated as a
				deduction allowed for depreciation under section 167.
									(f)Application
				with other deductions and credits
									(1)Other
				deductionsNo deduction shall be allowed under any other
				provision of this chapter with respect to any expenditure with respect to which
				a deduction is allowed under subsection (a) to the taxpayer.
									(2)CreditsNo
				credit shall be allowed under section 38 with respect to any amount for which a
				deduction is allowed under subsection (a).
									(g)ReportingNo
				deduction shall be allowed under subsection (a) to any taxpayer for any taxable
				year unless such taxpayer files with the Secretary a report containing such
				information with respect to the operation of the property of the taxpayer as
				the Secretary shall
				require.
								.
					(b)Conforming
			 amendments
						(1)Section 1016(a)
			 of the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
							
								(38)to the extent
				provided in section
				179E(e)(1).
								.
						(2)Section 1245(a)
			 of such Code is amended by inserting 179E, after
			 179D, both places it appears in paragraphs (2)(C) and
			 (3)(C).
						(3)Section 263(a)(1)
			 of such Code is amended by striking or at the end of
			 subparagraph (J), by striking the period at the end of subparagraph (K) and
			 inserting , or, and by inserting after subparagraph (K) the
			 following new subparagraph:
							
								(L)expenditures for
				which a deduction is allowed under section
				179E.
								.
						(4)Section
			 312(k)(3)(B) of such Code is amended by striking or 179D each
			 place it appears in the heading and text and inserting 179D, or
			 179E.
						(5)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 179D the following new
			 item:
							
								
									Sec. 179E. Election to expense certain coal-to-liquid fuels
				facilities.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 properties placed in service after the date of the enactment of this
			 Act.
					613.Extension of
			 alternative fuel credit for fuel derived from coal through the fischer-tropsch
			 process
					(a)Alternative
			 fuel creditParagraph (4) of section 6426(d) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
						
							(4)TerminationThis
				subsection shall not apply to—
								(A)any sale or use
				involving liquid fuel derived from a feedstock that is primarily domestic coal
				(including peat) through the Fischer-Tropsch process for any period after
				September 30, 2020;
								(B)any sale or use
				involving liquified hydrogen for any period after September 30, 2014;
				and
								(C)any other sale or
				use for any period after September 30,
				2009.
								.
					(b)Payments
						(1)In
			 generalParagraph (5) of section 6427(e) of the Internal Revenue
			 Code of 1986 is amended by striking and and the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
							
								(E)any alternative
				fuel or alternative fuel mixture (as so defined) involving liquid fuel derived
				from coal (including peat) through the Fischer-Tropsch process sold or used
				after September 30,
				2020.
								.
						(2)Conforming
			 amendmentSection 6427(e)(5)(C) of such Code is amended by
			 striking subparagraph (D) and inserting subparagraphs (D)
			 and (E).
						614.Modifications
			 to enhanced oil recovery credit
					(a)Enhanced Credit
			 for Carbon Dioxide InjectionsSection 43 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(f)Enhanced credit
				for projects using qualified carbon dioxide
								(1)In
				generalFor purposes of this section—
									(A)the term
				qualified project includes a project described in paragraph (2);
				and
									(B)in the case of a
				project described in paragraph (2), subsection (a) shall be applied by
				substituting 50 percent for 15 percent.
									(2)Projects
				describedA project is described in this paragraph if it begins
				or is substantially expanded after December 31, 2007, and—
									(A)uses qualified
				carbon dioxide in an enhanced oil, natural gas, or coalbed methane recovery
				method, which involves flooding or injection; or
									(B)enables the
				capture or sequestration of qualified carbon dioxide.
									(3)DefinitionsFor
				purposes of this subsection:
									(A)Capture or
				sequestrationThe term capture or sequestration
				means any equipment or facility necessary to—
										(i)capture or
				separate qualified carbon dioxide from other emissions;
										(ii)transport
				qualified carbon dioxide; or
										(iii)process and use
				qualified carbon dioxide in a qualified project.
										(B)Enhanced
				coalbed methane recoveryThe term enhanced coalbed methane
				recovery means recovery of coalbed methane by injecting or flooding with
				qualified carbon dioxide.
									(C)Enhanced
				natural gas recoveryThe term enhanced natural gas
				recovery means recovery of natural gas by injecting or flooding with
				qualified carbon dioxide.
									(D)Enhanced oil
				recoveryThe term enhanced oil recovery means
				recovery of oil by injecting or flooding with qualified carbon dioxide.
									(E)Qualified
				carbon dioxideThe term qualified carbon dioxide
				means carbon dioxide which is produced from the gasification and subsequent
				refinement of a feedstock which is primarily domestic coal, at a facility which
				produces coal-to-liquid fuel.
									(4)TerminationThis
				subsection shall not apply to costs paid or incurred for any qualified project
				after December 31,
				2020.
								.
					(b)Conforming
			 amendments
						(1)Section 43 of the
			 Internal Revenue Code of 1986 is amended—
							(A)by striking
			 enhanced oil recovery credit in subsection (a) and inserting
			 enhanced oil, natural gas, and coalbed methane recovery, and capture and
			 sequestration credit;
							(B)by striking
			 qualified enhanced oil recovery costs each place it appears and
			 inserting qualified costs;
							(C)by striking
			 qualified enhanced oil recovery project each place it appears
			 and inserting qualified project; and
							(D)by striking the
			 heading and inserting:
								
									43.Enhanced oil,
				natural gas, and coalbed methane recovery, and capture and sequestration
				credit
									.
							(2)The item in the
			 table of sections for subpart D of part IV of subchapter A of chapter 1 of such
			 Code relating to section 43 is amended to read as follows:
							
								
									Sec. 43. Enhanced oil, natural gas, and coalbed methane
				recovery, and capture and sequestration
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to costs
			 paid or incurred in taxable years ending after December 31, 2007.
					615.Allowance of
			 enhanced oil, natural gas, and coalbed methane recovery, and capture and
			 sequestration credit against the alternative minimum tax
					(a)In
			 generalSubsection (c) of section 38 of the Internal Revenue Code
			 of 1986 (relating to limitation based on amount of tax) is amended by
			 redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively,
			 and by inserting after paragraph (3) the following new paragraph:
						
							(4)Special rules
				for enhanced oil, natural gas, and coalbed methane recovery, and capture and
				sequestration creditIn the case of the enhanced oil, natural
				gas, and coalbed methane recovery, and capture and sequestration credit
				determined under section 43—
								(A)this section and
				section 39 shall be applied separately with respect to such credit; and
								(B)in applying
				paragraph (1) to such credit—
									(i)the tentative
				minimum tax shall be treated as being zero; and
									(ii)the limitation
				under paragraph (1) (as modified by clause (i)) shall be reduced by the credit
				allowed under subsection (a) for the taxable year (other than the enhanced oil,
				natural gas, and coalbed methane recovery, and capture and sequestration credit
				and the specified
				credits).
									.
					(b)Conforming
			 amendments
						(1)Section
			 38(c)(2)(A)(ii)(II) of the Internal Revenue Code of 1986 is amended by
			 inserting the enhanced oil, natural gas, and coalbed methane recovery,
			 and capture and sequestration credit, after employee
			 credit,.
						(2)Section
			 38(c)(3)(A)(ii)(II) of such Code is amended by inserting , the enhanced
			 oil, natural gas, coalbed methane recovery, capture and sequestration
			 credit, after employee credit.
						(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2007.
					CClean Coal
			 Technology Deployment
				621.Carbon
			 sequestration and capture
					(a)DefinitionsIn
			 this section:
						(1)AnthropogenicThe
			 term anthropogenic means produced or caused by human
			 activity.
						(2)Carbon
			 dioxideThe term carbon dioxide means
			 anthropogenically sourced carbon dioxide that is of sufficient purity and
			 quality as to not compromise the safety and efficiency of any reservoir in
			 which the carbon dioxide is stored.
						(3)Federal
			 agencyThe term Federal agency means any department,
			 agency, or instrumentality of the United States.
						(4)Geological
			 storageThe term geological storage means permanent
			 or short-term underground storage of carbon dioxide in a reservoir.
						(5)Person
							(A)In
			 generalThe term person means an individual,
			 corporation, company (including a limited liability company), association,
			 partnership, State, municipality, or Federal agency.
							(B)InclusionsThe
			 term person includes an officer, employee, and agent of any
			 corporation, company (including a limited liability company), association,
			 partnership, State, municipality, or Federal agency.
							(6)Reservoir
							(A)In
			 generalThe term reservoir means any subsurface
			 sedimentary stratum, formation, aquifer, or cavity or void (whether natural or
			 artificially created) that is suitable for, or capable of being made suitable
			 for, the injection and storage of carbon dioxide.
							(B)InclusionsThe
			 term reservoir includes—
								(i)an
			 oil and gas reservoir;
								(ii)a
			 saline formation or coal seam; and
								(iii)the seabed and
			 subsoil of a submarine area.
								(7)State
							(A)In
			 generalThe term State means—
								(i)each of the
			 several States of the United States;
								(ii)the District of
			 Columbia;
								(iii)the
			 Commonwealth of Puerto Rico;
								(iv)Guam;
								(v)American
			 Samoa;
								(vi)the Commonwealth
			 of the Northern Mariana Islands;
								(vii)the Federated
			 States of Micronesia;
								(viii)the Republic
			 of the Marshall Islands;
								(ix)the Republic of
			 Palau; and
								(x)the
			 United States Virgin Islands.
								(B)InclusionsThe
			 term State includes all territorial water, seabed, and subsoil of
			 submarine areas of each State.
							(8)State
			 regulatory agencyThe term State regulatory agency
			 means the agency designated by the Governor of a State to administer a carbon
			 dioxide storage program of the State.
						(9)Storage
			 facility
							(A)In
			 generalThe term storage facility means—
								(i)an
			 underground reservoir, underground equipment, and surface structures and
			 equipment used in an operation to store carbon dioxide in a reservoir;
			 and
								(ii)any other
			 facilities that the Administrator may include by regulation or permit.
								(B)ExclusionsThe
			 term storage facility does not include pipelines used to transport
			 the carbon dioxide from 1 or more capture facilities to the storage and
			 injection site.
							(10)Storage
			 operatorThe term storage operator means any person
			 or other entity authorized by the Administrator or State regulatory agency to
			 operate a storage facility.
						(11)Underground
			 reservoirThe term underground reservoir, with
			 respect to a storage facility, includes any necessary and reasonable areal
			 buffer and subsurface monitoring zones that are—
							(A)designated by the
			 Administrator or State regulatory agency for the purpose of ensuring the safe
			 and efficient operation of the storage facility for the storage of carbon
			 dioxide; and
							(B)selected to
			 protect against pollution, invasion, and escape or migration of the stored
			 carbon dioxide.
							(b)State carbon
			 dioxide geological storage programs
						(1)Regulations
							(A)In
			 generalThe Administrator shall—
								(i)not
			 later than 180 days after the date of enactment of this Act, publish in the
			 Federal Register proposed regulations for State carbon dioxide storage
			 programs; and
								(ii)not later than
			 180 days after the date of publication of the proposed regulations under clause
			 (i), promulgate final regulations for State carbon dioxide storage programs
			 that meet the requirements described in paragraph (2)(A), including such
			 modifications as the Administrator determines to be appropriate.
								(B)UpdatingThe
			 Administrator may periodically review and, as necessary, revise the regulations
			 promulgated under this subsection.
							(2)State
			 regulatory authority
							(A)In
			 generalThe regulations promulgated under paragraph (1)(A)(ii)
			 shall establish minimum requirements that States shall meet in order to be
			 approved to administer a carbon dioxide storage program under subsection
			 (c)(1), including—
								(i)a
			 prohibition on carbon dioxide storage in the State that is not authorized by a
			 permit issued by the State;
								(ii)inspection,
			 monitoring, recordkeeping, and reporting requirements; and
								(iii)authority for
			 the State regulatory agency to issue a permit, after public notice and hearing,
			 approving a storage facility for the proposed geological storage of carbon
			 dioxide if the State regulatory authority determines that—
									(I)the horizontal
			 and vertical boundaries of the geological storage facility designated by the
			 permit are appropriate for the storage facility;
									(II)the storage
			 facility and reservoir are suitable and feasible for the injection and storage
			 of carbon dioxide;
									(III)a good faith
			 effort has been made to obtain the consent of a majority of the owners having
			 property interests affected by the storage facility, and that the storage
			 operator intends to acquire any remaining interest by eminent domain or by a
			 method otherwise allowed by law;
									(IV)the use of the
			 storage facility for the geological storage of carbon dioxide will not result
			 in the unpermitted migration of carbon dioxide into other formations containing
			 fresh drinking water or oil, gas, coal, or other commercial mineral deposits
			 that are not owned by the storage operator; and
									(V)the proposed
			 storage would—
										(aa)not
			 unduly endanger human health or the environment; and
										(bb)be
			 in the public interest.
										(B)State
			 authorityA State regulatory agency approved under subsection
			 (c)(1) to administer a carbon dioxide storage program shall issue such orders,
			 permits, certificates, rules, and regulations, including establishment of such
			 appropriate and sufficient financial sureties as are necessary, for the purpose
			 of regulating the drilling, operation, and well plugging and abandonment and
			 removal of surface buildings and equipment of the storage facility in order to
			 protect the storage facility against pollution, invasion, and the escape or
			 migration of carbon dioxide.
							(C)Eminent
			 domainA storage operator may be empowered by a State to exercise
			 the right of eminent domain under State law to acquire all surface and
			 subsurface rights and interests necessary or useful for the purpose of
			 operating the storage facility, including easements and rights-of-way across
			 land that are necessary to transport carbon dioxide among components of the
			 storage facility.
							(D)Variance in
			 conditionsThe regulations promulgated under paragraph (1)(A)(ii)
			 shall permit or provide for consideration of varying geological, hydrological,
			 and historical conditions in different States and in different areas within a
			 State.
							(E)Enhanced
			 recovery operations
								(i)In
			 generalUpon the approval of a State to administer a carbon
			 dioxide storage program under subsection (c)(1), the State regulatory agency
			 designated by the State may develop rules to allow the conversion into a
			 storage facility of an enhanced recovery operation that is in existence as of
			 the date on which administration of the program by the State is
			 approved.
								(ii)Oil and gas
			 recoveryNothing in this section applies to or otherwise affects
			 the use of carbon dioxide as a part of or in conjunction with any enhanced
			 recovery method the sole purpose of which is enhanced oil or gas
			 recovery.
								(c)State primary
			 enforcement responsibility
						(1)Approval of
			 State carbon dioxide storage programs
							(A)Application
								(i)In
			 generalAfter promulgation of the regulations under subsection
			 (b)(1)(A)(ii), each State may submit to the Administrator an application that
			 demonstrates, to the satisfaction of the Administrator, that the State—
									(I)has adopted,
			 after providing for reasonable notice and an opportunity for public comment,
			 and will implement, a carbon dioxide storage program that meets the
			 requirements of the regulations; and
									(II)will keep such
			 records and make such reports with respect to the activities of the State under
			 the carbon dioxide storage program as the Administrator may require by
			 regulation.
									(ii)RevisionsNot
			 later than the expiration of the 270-day period beginning on the date on which
			 any regulation promulgated under subsection (b)(1)(A)(ii) is revised or amended
			 with respect to a requirement applicable to State carbon dioxide storage
			 programs, each State with a carbon dioxide storage program approved under
			 subparagraph (B) shall submit, in such form and in such manner as the
			 Administrator may require, a notice to the Administrator that demonstrates, to
			 the satisfaction of the Administrator, that the State carbon dioxide storage
			 program meets the revised or amended requirement.
								(B)Approval or
			 disapprovalNot later than 90 days after the date on which a
			 State submits to the Administrator an application under subparagraph (A)(i) or
			 a notice under subparagraph (A)(ii), and after a reasonable (as determined by
			 the Administrator) opportunity for discussion, the Administrator shall by
			 regulation approve, disapprove, or approve in part and disapprove in part, the
			 carbon dioxide storage program proposed by the State.
							(C)Effect of
			 approvalIf the Administrator approves the carbon dioxide storage
			 program of a State under subparagraph (B), the State shall have primary
			 enforcement responsibility for carbon dioxide storage in the State until such
			 time as the Administrator determines, by regulation, that the State no longer
			 meets the requirements of subparagraph (A)(i).
							(D)Public
			 participationBefore making a determination under subparagraph
			 (B) or (C), the Administrator shall provide an opportunity for a public hearing
			 with respect to the determination.
							(2)States without
			 primary enforcement responsibility
							(A)In
			 generalIf a State fails to submit an application under paragraph
			 (1)(A)(i) by the date that is 270 days after the date of promulgation of
			 regulations under subsection (b)(1)(A)(ii), the Administrator shall by
			 regulation prescribe (and may from time to time by regulation revise) a program
			 applicable to the State that meets the terms and conditions of subsection
			 (b)(2).
							(B)DisapprovalIf
			 the Administrator disapproves all or a portion of the program of a State under
			 paragraph (1)(B), if the Administrator determines under paragraph (1)(C) that a
			 State no longer meets the requirements of subclause (I) or (II) of paragraph
			 (1)(A)(i), or if a State fails to submit a notice before the expiration of the
			 period specified in paragraph (1)(A)(ii), the Administrator shall by
			 regulation, not later than 90 days after the date of the disapproval,
			 determination, or expiration (as the case may be), prescribe (and may from time
			 to time by regulation revise) a program applicable to the State that meets the
			 requirements of subsection (b)(2).
							(C)ApplicabilityA
			 program prescribed by the Administrator under subparagraph (B) shall apply in a
			 State only to the extent that a program adopted by the State that the
			 Administrator determines meets the requirements of this section or subsection
			 (b)(2) is not in effect.
							(D)Public
			 participationBefore promulgating any regulation under
			 subparagraph (B) or (C), the Administrator shall provide an opportunity for a
			 public hearing with respect to the regulation.
							(d)Enforcement of
			 program
						(1)Notification
							(A)In
			 generalIn any case in which the Administrator determines, during
			 a period during which a State has primary enforcement responsibility for carbon
			 dioxide storage, that any person who is subject to a requirement of the carbon
			 dioxide storage program is violating the requirement, the Administrator shall
			 notify the State and the person violating the requirement of the
			 violation.
							(B)Failure to
			 enforceIf, after the date that is 30 days after the
			 Administrator notifies a State of a violation under subparagraph (A), the State
			 has not commenced appropriate enforcement action, the Administrator
			 shall—
								(i)issue an order
			 under paragraph (2) requiring the person to—
									(I)correct the
			 matter; and
									(II)comply with the
			 requirement; or
									(ii)bring a civil
			 action in accordance with paragraph (3).
								(C)Violations in
			 certain StatesIn any case in which the Administrator determines,
			 during a period during which a State does not have primary enforcement
			 responsibility for carbon dioxide storage, that any person subject to any
			 requirement of any applicable carbon dioxide storage program in the State is
			 violating the requirement, the Administrator shall—
								(i)issue an order
			 under paragraph (2) requiring the person to comply with requirement; or
								(ii)bring a civil
			 action in accordance with paragraph (3).
								(2)Administrative
			 orders and appeals
							(A)In
			 generalIn any case in which the Administrator has the authority
			 to bring a civil action under this subsection with respect to any regulation or
			 other requirement of this section, the Administrator may, in addition to
			 bringing the civil action, issue an order under this paragraph that—
								(i)assesses a civil
			 penalty of not more than $10,000 for each day of violation for any past or
			 current violation, up to a maximum aggregate civil penalty of $125,000, for
			 each covered entity;
								(ii)requires
			 compliance with the regulation or other requirement; or
								(iii)accomplishes
			 each of the actions described in clauses (i) and (ii).
								(B)TimingAn
			 order under this paragraph shall be issued by the Administrator only after an
			 opportunity (provided in accordance with this paragraph) for a hearing.
							(C)NoticeBefore
			 issuing any order under subparagraph (A), the Administrator shall provide to
			 the person to whom the order applies—
								(i)written notice of
			 the intent of the Administrator to issue the order; and
								(ii)the opportunity
			 to request, within the 30-day period beginning on the date of receipt by the
			 person of the notice, a hearing on the order.
								(D)RequirementsA
			 hearing described in subparagraph (C)(ii)—
								(i)shall not be
			 subject to section 554 or 556 of title 5, United States Code; but
								(ii)shall provide to
			 each interested person a reasonable opportunity to be heard and to present
			 evidence.
								(E)Notice and
			 commentThe Administrator shall provide public notice of, and a
			 reasonable opportunity to comment on, any proposed order.
							(F)Specific
			 noticeAny person who comments on any proposed order under
			 subparagraph (E) shall be given notice of any hearing under this paragraph and
			 of any order.
							(G)Effective
			 dateAny order issued under this paragraph shall become effective
			 on the date that is 30 days after the date of issuance of the order, unless an
			 appeal is taken pursuant to subparagraph (K).
							(H)Contents of
			 orderAny order issued under this paragraph—
								(i)shall state with
			 reasonable specificity the nature of the violation; and
								(ii)may specify a
			 reasonable period to achieve compliance.
								(I)ConsiderationsIn
			 assessing any civil penalty under this paragraph, the Administrator shall take
			 into consideration all appropriate factors, including—
								(i)the
			 seriousness of the violation;
								(ii)the economic
			 benefit (if any) resulting from the violation;
								(iii)any history of
			 similar violations;
								(iv)any good-faith
			 efforts to comply with the applicable requirements;
								(v)the
			 economic impact of the penalty on the violator; and
								(vi)such other
			 matters as justice may require.
								(J)Other
			 actionsAny violation with respect to which the Administrator has
			 commenced and is diligently prosecuting a civil action under a provision of law
			 other than this section, or has issued an order under this paragraph assessing
			 a civil penalty, shall not be subject to a civil action under paragraph
			 (3).
							(K)AppealsAny
			 person against whom an order is issued may file an appeal of the order, not
			 later than 30 days after the date of issuance of the order, with—
								(i)the
			 United States District Court for the District of Columbia; or
								(ii)the United
			 States district court for the district in which the violation is alleged to
			 have occurred.
								(L)Distribution of
			 copiesAn appellant shall simultaneously send a copy of an appeal
			 filed under subparagraph (K) by certified mail to the Administrator and to the
			 Attorney General.
							(M)RecordThe
			 Administrator shall promptly file in the appropriate court described in
			 subparagraph (K) a certified copy of the record on which an order was
			 based.
							(N)Judicial
			 actionA court having jurisdiction over an order issued under
			 this paragraph shall not—
								(i)set
			 aside or remand the order unless the court determines that—
									(I)there is not
			 substantial evidence on the record, taken as a whole, to support the finding of
			 a violation; or
									(II)the assessment
			 by the Administrator of a civil penalty, or a requirement for compliance,
			 constitutes an abuse of discretion; or
									(ii)impose
			 additional civil penalties for the same violation unless the court determines
			 that the assessment by the Administrator of a civil penalty constitutes an
			 abuse of discretion.
								(O)Failure to
			 pay
								(i)In
			 generalIf any person fails to pay an assessment of a civil
			 penalty after an order becomes effective under subparagraph (G), or after a
			 court, in a civil action brought under subparagraph (K), has entered a final
			 judgment in favor of the Administrator, the Administrator may request the
			 Attorney General to bring a civil action in an appropriate United States
			 district court to recover the amount assessed, plus costs, attorneys' fees, and
			 interest at currently prevailing rates, calculated from the date on which the
			 order is effective or the date of the final judgment, as the case may
			 be.
								(ii)No review of
			 amountIn a civil action brought under clause (i), the validity,
			 amount, and appropriateness of the civil penalty shall not be subject to
			 review.
								(P)Authority of
			 AdministratorThe Administrator may, in connection with
			 administrative proceedings under this paragraph—
								(i)issue subpoenas
			 compelling the attendance and testimony of witnesses and subpoenas duces tecum;
			 and
								(ii)request the
			 Attorney General to bring a civil action to enforce any subpoena issued under
			 this subparagraph.
								(Q)EnforcementThe
			 United States district courts shall have jurisdiction to enforce, and impose
			 sanctions with respect to, subpoenas issued under subparagraph (P).
							(3)Civil and
			 criminal actions
							(A)In
			 generalA civil action referred to in subparagraph (B) or (C) of
			 paragraph (1) shall be brought in the appropriate United States district
			 court.
							(B)Authority;
			 judgementA court described in subparagraph (A)—
								(i)shall have
			 jurisdiction to require compliance with any requirement of an applicable carbon
			 dioxide storage program or with an order issued under paragraph (2); and
								(ii)may enter such
			 judgment as the protection of public health may require.
								(C)PenaltiesAny
			 person who violates any requirement of an applicable carbon dioxide storage
			 program or an order requiring compliance under paragraph (2)—
								(i)shall be subject
			 to a civil penalty of not more than $25,000 for each day of such violation;
			 and
								(ii)if
			 the violation is willful, may, in addition to or in lieu of the civil penalty
			 under clause (i), be imprisoned for not more than 3 years, fined in accordance
			 with title 18, United States Code, or both.
								(4)Effect on State
			 authority
							(A)In
			 generalNothing in this subsection diminishes or otherwise
			 affects any authority of a State or political subdivision of a State to adopt
			 or enforce any law (including a regulation) (relating to the storage of carbon
			 dioxide.
							(B)Other
			 requirementsNo law (including a regulation) described in
			 subparagraph (A) shall relieve any person of any requirement otherwise
			 applicable under this Act.
							(e)Financial
			 assurances for storage operators
						(1)In
			 generalEach storage operator shall be required by the State
			 regulatory agency (in the case of a State with primary enforcement authority)
			 or the Administrator (in the case of a State that does not have primary
			 enforcement authority) to have and maintain financial assurances of such type
			 and in such amounts as are necessary to cover public liability claims relating
			 to the storage facility of the storage operator.
						(2)Maintenance of
			 financial assurancesThe financial assurances required under
			 paragraph (1) shall be maintained by the storage operator until such time as
			 the operator obtains a certificate of completion of injection operations under
			 subsection (f).
						(3)AmountThe
			 amount of financial assurances required under paragraph (1) shall be the
			 maximum amount of liability insurance available at a reasonable cost and on
			 reasonable terms from private sources (including private insurance, private
			 contractual indemnities, self-insurance, or a combination of those measures),
			 as determined by the Administrator.
						(f)Cessation of
			 storage operationsUpon a showing by a storage operator that a
			 storage facility is reasonably expected to retain mechanical integrity and
			 remain in place, the State regulatory agency (in the case of a State with
			 primary enforcement authority) or the Administrator (in the case of a State
			 that does not have primary enforcement authority) shall issue a certificate of
			 completion of injection operations to the storage operator.
					(g)Liability of
			 storage operators for release of carbon dioxide
						(1)In
			 generalThe Administrator shall agree to indemnify and hold
			 harmless a storage operator (and if different from the storage operator, the
			 owner of the storage facility) that has maintained financial assurances under
			 subsection (e) from liability arising from the leakage of carbon dioxide at any
			 storage facility operated by the storage operator, to the extent that the
			 liability is in excess of the level of financial protection required of the
			 storage operator.
						(2)Completion of
			 operationsUpon the issuance of certificate of completion of
			 injection operations by a State regulatory agency (in the case of a State with
			 primary enforcement authority) or the Administrator (in the case of a State
			 that does not have primary enforcement authority)—
							(A)the Administrator
			 shall be vested with complete and absolute title and ownership of the storage
			 facility and any stored carbon dioxide at the facility;
							(B)the storage
			 operator and all generators of any injected carbon dioxide shall be released
			 from all further liability associated with the project; and
							(C)(i)any performance bonds
			 posted by the storage operator shall be released; and
								(ii)continued monitoring of the
			 storage facility, including remediation of any well leakage, shall become the
			 responsibility of the Administrator.
								(h)Funding
						(1)In
			 generalFor each fiscal year, the Administrator shall collect an
			 annual assessment from each storage operator for each storage facility that has
			 not obtained a certificate of completion of injection operations.
						(2)Assessment
			 amountThe amount of the assessment for a storage facility for a
			 fiscal year shall be equal to the product obtained by multiplying—
							(A)the per-ton
			 assessment for the fiscal year calculated under paragraph (4); and
							(B)the total number
			 of tons of carbon dioxide injected for storage by the storage operator during
			 the preceding fiscal year at all storage facilities operated by the storage
			 operator during the fiscal year.
							(3)Aggregate
			 amountThe aggregate amount of assessments collected from all
			 storage operators under paragraph (1) for any fiscal year shall be equal to the
			 sum of, with respect to the fiscal year—
							(A)any
			 indemnification payments required to be made pursuant to subsection
			 (g)(1);
							(B)any costs
			 associated with storage facilities to which the Administrator has taken title
			 pursuant to subsection (g)(2), including costs associated with any—
								(i)inspection,
			 monitoring, recordkeeping, and reporting requirements of those
			 facilities;
								(ii)remediation of
			 carbon dioxide leakage; or
								(iii)plugging and
			 abandoning of remaining wells; and
								(C)any costs
			 associated with public liability of storage facilities to which the
			 Administrator has taken title pursuant to subsection (g)(2).
							(4)Calculation of
			 assessmentThe assessment under this subsection per ton of carbon
			 dioxide for a fiscal year shall be equal to the quotient obtained by
			 dividing—
							(A)the aggregate
			 amount of assessments calculated under paragraph (3) for the fiscal year;
			 by
							(B)the aggregate
			 number of tons of carbon dioxide injected for storage during the preceding
			 fiscal year by all storage operators.
							(5)InformationThe
			 Administrator shall require the submission of such information by each storage
			 operator on an annual basis as is necessary to make the calculations required
			 under this subsection.
						(i)Relationship to
			 other laws
						(1)In
			 generalThe Administrator shall promulgate regulations for
			 permitting commercial-scale underground injection of carbon dioxide for
			 purposes of geological sequestration under this section.
						(2)Safe drinking
			 water ActSection 1421 of the Safe Drinking Water Act (42 U.S.C.
			 300h) shall not be used as a basis for permitting commercial-scale underground
			 injection or storage of carbon dioxide.
						DReduced Carbon
			 Emissions Through Clean Coal Technologies
				631.Statement of
			 policyIt is the policy of the
			 United States to reduce carbon emissions from technology improvements to
			 coal-fired power plants that will reduce the quantity of coal burned and carbon
			 dioxide emitted per unit of power produced.
				632.Clean coal
			 research and development
					(a)In
			 generalThe Secretary shall expand and accelerate efforts to
			 conduct research and develop technologies that reduce carbon dioxide emissions
			 from coal-fired facilities with an emphasis on commercial viability and
			 reliability.
					(b)Short-, medium-
			 and long-term technology areasThe Secretary shall emphasize
			 technologies that reduce carbon dioxide emissions in the short-, medium-, and
			 long-term time frames, including—
						(1)innovations for
			 existing power plants that reduce carbon dioxide emissions by energy efficiency
			 increases or by capturing carbon emissions, including technologies that—
							(A)reduce the
			 quantity of fuel combusted per unit of electricity output;
							(B)reduce parasitic
			 power loss from carbon control technology;
							(C)improve
			 compression of the separated and captured carbon dioxide;
							(D)reuse or reduce
			 water consumption and withdrawal; and
							(E)capture carbon
			 dioxide post-combustion from flue gas, such as through the use of
			 ammonia-based, aqueous amine or ionic liquid solutions or other methods;
							(2)new combustion
			 systems, including—
							(A)oxyfuel
			 combustion that burns fuel in the presence of oxygen and recirculated flue gas
			 instead of air producing a concentrated stream of carbon dioxide that can be
			 readily captured for storage or use;
							(B)chemical looping
			 combustion that burns fuel in the presence of a solid oxygen carrier instead of
			 air producing concentrated stream of carbon dioxide that can be readily
			 captured for storage or use;
							(C)high-temperature
			 and pressure steam systems, such as ultra supercritical steam generation, that
			 result in high net plant efficiency and reduced fuel consumption, thus
			 producing less carbon dioxide per unit of energy;
							(D)other innovative
			 carbon dioxide control technologies appropriate for new combustion systems;
			 and
							(E)high temperature
			 and high pressure materials that will result in much higher plant efficiencies
			 and carbon dioxide emission reductions;
							(3)innovations for
			 IGCC systems that build on the ability of the IGCC to separate pollutants and
			 carbon emissions from gas streams, including—
							(A)advanced membrane
			 technology for carbon dioxide separation;
							(B)improved air
			 separation systems;
							(C)improved
			 compression for the separated and captured carbon dioxide; and
							(D)other innovative
			 carbon dioxide control technologies appropriate for IGCC systems;
							(4)advanced
			 combustion turbines, including—
							(A)ultra low
			 emission hydrogen turbines; and
							(B)oxycoal
			 combustion turbines; and
							(5)sequestration of
			 captured carbon in geological formations, including—
							(A)plume
			 tracking;
							(B)carbon dioxide
			 leak detection and mitigation;
							(C)carbon dioxide
			 fate and transport models; and
							(D)site evaluation
			 instrumentation.
							(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section, to remain available until expended—
						(1)for innovations
			 at power plants in operation as of the date of enactment of this Act
			 $450,000,000 for the period of fiscal years 2009 through 2020;
						(2)for new
			 combustion systems $450,000,000 for the period of fiscal years 2009 through
			 2025;
						(3)for IGCC systems
			 $850,000,000 for the period of fiscal years 2009 through 2025;
						(4)for advanced
			 combustion turbines $350,000,000 for the period of fiscal years 2009 through
			 2025; and
						(5)for carbon
			 storage $400,000,000 for the period of fiscal years 2009 through 2020.
						633.Clean coal
			 demonstration
					(a)In
			 generalThe Secretary shall expand and accelerate the
			 demonstration of technologies that reduce carbon dioxide emissions from
			 coal-fired facilities by demonstrating, at a minimum—
						(1)through
			 facilities in operation as of the date of enactment of this Act—
							(A)post-combustion
			 carbon dioxide capture at pilot scale at not less than 2 facilities, the award
			 of contracts for which shall be completed by 2010;
							(B)oxycoal
			 combustion at commercial scale retrofitted to not less than 1 facility, the
			 award of contracts for which shall be completed by 2012;
							(C)post-combustion
			 carbon dioxide capture at commercial scale retrofitted to not less than 1
			 facility, the award of contracts for which shall be completed by 2012;
							(D)heat rate and
			 efficiency improvements at commercial scale at not less than 2 facilities, the
			 award of contracts for which shall be completed by 2012;
							(E)water consumption
			 reduction at commercial scale at not less than 2 facilities, the award of
			 contracts for which shall be completed by 2012;
							(F)post-combustion
			 carbon dioxide capture at pilot scale with technologies other than technologies
			 demonstrated under subparagraphs (A) and (C) at not less than 1 facility, the
			 award of contracts for which shall be completed by 2012;
							(G)heat rate and
			 efficiency improvements at commercial scale at not less than 3 facilities, the
			 award of contracts for which shall be completed by 2014;
							(H)water consumption
			 reduction at commercial scale at not less than 3 facilities, the award of
			 contracts for which shall be completed by 2014; and
							(I)post-combustion
			 carbon dioxide capture at pilot scale with technologies other than technologies
			 demonstrated under subparagraphs (A), (C), and (F) at not less than 1 facility,
			 the award of contracts for which shall be completed by 2016;
							(2)through new coal
			 combustion facilities that include carbon capture—
							(A)oxycoal
			 combustion at pilot scale at not less than 1 facility, the award of contracts
			 for which shall be completed by 2010;
							(B)post-combustion
			 carbon dioxide capture at pilot scale at not less than 1 facility, the award of
			 contracts for which shall be completed by 2012;
							(C)oxycoal
			 combustion at commercial scale at not less than 1 facility, the award of
			 contracts for which shall be completed by 2012;
							(D)supercritical
			 pulverized coal combustion with advanced emission controls and partial carbon
			 dioxide capture at commercial scale at not less than 1 facility, the award of
			 contracts for which shall be completed by 2012;
							(E)oxycoal
			 supercritical circulating fluidized bed combustion at commercial scale at not
			 less than 1 facility, the award of contracts for which shall be completed by
			 2012;
							(F)post-combustion
			 carbon dioxide capture at commercial scale at not less than 1 facility, the
			 award of contracts for which shall be completed by 2012;
							(G)post-combustion
			 carbon dioxide capture at pilot scale with technologies other than technologies
			 demonstrated under subparagraphs (B) or (F) at not less than 1 facility, the
			 award of contracts for which shall be completed by 2014;
							(H)ultra
			 supercritical (1290°F) pulverized coal combustion with near-zero emission
			 controls and 90 percent carbon dioxide capture at commercial scale at not less
			 than 1 facility, the award of contracts for which shall be completed by
			 2014;
							(I)oxycoal
			 combustion with an advanced oxygen separation system at commercial scale at not
			 less than 1 facility, the award of contracts for which shall be completed by
			 2016;
							(J)second generation
			 post-combustion carbon dioxide capture at commercial scale at not less than 1
			 facility, the award of contracts for which shall be completed by 2014;
							(K)chemical looping
			 combustion at commercial scale at not less than 1 facility, the award of
			 contracts for which shall be completed by 2018; and
							(L)ultra advanced
			 supercritical (1400°F) combustion with near-zero emission controls and 90
			 percent integrated carbon dioxide capture at commercial scale at not less than
			 1 facility, the award of contracts for which shall be completed by 2018;
							(3)through IGCC with
			 carbon capture—
							(A)partial carbon
			 dioxide capture without a water gas shift system at commercial scale at not
			 less than 1 facility, the award of contracts for which shall be completed by
			 2010;
							(B)using G class
			 turbine at not less than 1 facility with at least 400 megawatts in generating
			 capacity, the award of contracts for which shall be completed by 2012;
							(C)using H class
			 turbines at not less than 1 facility with at least 400 megawatts in generating
			 capacity, the award of contracts for which shall be completed by 2014;
			 and
							(D)using H class
			 turbines at not less than 1 facility with at least 400 megawatts in generating
			 capacity, the award of contracts for which shall be completed by 2016.
							(4)through advanced
			 turbines using—
							(A)monitoring
			 systems for advanced IGCC gas turbine at commercial scale at not less than 1
			 facility, the award of contracts for which shall be completed by 2010;
							(B)advanced oxygen
			 separation of at least 2,000 tons per day in size integrated with a combustion
			 turbine at not less than 1 facility, the award of contracts for which shall be
			 completed by 2012;
							(C)an oxyfuel
			 turbine of at least 50 megawatts in generating capacity, at not less than 1
			 facility, the award of contracts for which shall be completed by 2015;
							(D)advanced oxygen
			 separation of at least 2,000 tons per day in size integrated with a gas turbine
			 at not less than 1 facility, the award of contracts for which shall be
			 completed by 2015; and
							(E)an oxyfuel
			 turbine of at least 400 megawatts in generating capacity, at not less than 1
			 facility, the award of contracts for which shall be completed by 2020;
			 and
							(5)for storage of
			 carbon dioxide captured through—
							(A)a field test of
			 sequestration of at least 1,000,000 tons of carbon dioxide per year in a saline
			 formation, the award of contracts for which shall be completed by 2010;
							(B)field tests of
			 sequestration of at least 2,000,000 tons of carbon dioxide per year in a saline
			 formation, the award of contracts for which shall be completed by 2012;
			 and
							(C)a field test of
			 sequestration of at least 1,000,000 tons of carbon dioxide per year in a saline
			 formation, the award of contracts for which shall be completed by 2014.
							(b)Sequestration
			 of captured carbon dioxideIn any demonstration referred to in
			 subsection (a) that demonstrates carbon dioxide capture, the carbon dioxide
			 capture shall be used for enhanced oil recovery, sequestered in geologically
			 appropriate formations, or permanently sequestered or reused, with funds made
			 available to carry out each such demonstration for the respective purpose of
			 the demonstration.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section, to remain available until expended—
						(1)for
			 demonstrations through facilities in operation as of the date of enactment of
			 this Act $850,000,000 for the period of fiscal years 2009 through 2025;
						(2)for new
			 combustion systems $1,950,000,000 for the period of fiscal years 2009 through
			 2025;
						(3)for IGCC systems
			 $2,950,000,000 for the period of fiscal years 2009 through 2025;
						(4)for advanced
			 combustion turbines $400,000,000 for the period of fiscal years 2009 through
			 2025; and
						(5)for carbon
			 storage $1,350,000,000 for the period of fiscal years 2009 through 2020.
						634.Identification
			 of clean coal research, development, and demonstration projects
					(a)In
			 generalThe Secretary shall take such steps as are necessary to
			 carry out this subtitle.
					(b)Public
			 commentNot later than 90 days after the date of enactment of
			 this Act and every 2 years thereafter, the Secretary shall institute a public
			 comment period of at least 45 days to assist the determination of the specific
			 research, development, and demonstration projects required under this
			 subtitle.
					(c)ApplicationsNot
			 later than 120 days after the end of each public comment period required under
			 subsection (b), the Secretary shall—
						(1)publicly identify
			 the specific types of projects that the Secretary intends to pursue to carry
			 out this subtitle;
						(2)establish
			 selection criteria for the specific types of projects identified under
			 paragraph (1); and
						(3)establish an
			 application process that allows persons that are interested in participating in
			 projects identified under paragraph (1) to provide such information as the
			 Secretary determines to be necessary.
						EClean coal
			 technology incentives
				641.Short
			 titleThis subtitle may be
			 cited as the Energy Security and
			 Climate Enhancement Through Clean Coal Technology Act of
			 2008.
				642.Modification
			 of special rules for atmospheric pollution control facilities
					(a)In
			 generalSubsection (d) of section 169 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(6)Special rules
				for certain atmospheric pollution control facilitiesNotwithstanding paragraph (1), the term
				pollution control facility includes any mechanical or electronic
				system which—
								(A)which is a new
				identifiable treatment facility (as defined in paragraph (4)),
								(B)which is—
									(i)installed after
				December 31, 2007, and
									(ii)used in
				connection with an electric generation plant or other property which is
				primarily coal fired, and
									(C)which is
				certified by the owner or operator of the plant or other property, in such form
				and manner as prescribed by the Secretary, to reduce carbon dioxide emissions
				per net megawatt hour of electricity generation by—
									(i)optimizing
				combustion,
									(ii)optimizing
				sootblowing and heat transfer,
									(iii)upgrading steam
				temperature control capabilities,
									(iv)reducing exit
				gas temperatures (air heater modifications),
									(v)predrying low
				rank coals using power plant waste heat,
									(vi)modifying steam
				turbines or change the steam path/blading,
									(vii)replacing
				single speed motors with variable speed drives for fans and pumps,
									(viii)improving
				operational controls, including neural networks, or
									(ix)any other means
				approved by the Secretary, in consultation with the Secretary of Health and
				Human
				Services.
									.
					(b)Deduction not
			 adjusted for purposes of determining alternative minimum
			 taxParagraph (5) of section 56(a) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new sentence: The
			 preceding sentences of this paragraph shall not apply to any pollution control
			 facility described in section 169(d)(6)..
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007.
					643.Extension and
			 modification of production credit for closed-loop biomass
					(a)In
			 generalClause (ii) of section 45(d)(2)(A) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
						
							(iii)owned by the
				taxpayer which after before January 1, 2014 is originally placed in service and
				modified, or is originally placed in service as a facility, to use closed-loop
				biomass to co-fire (or, in the case of an integrated gasification combined
				cycle facility, to co-process) with coal, with other biomass, or with
				both.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this
			 Act.
					644.Qualifying new
			 clean coal power plant credit
					(a)In
			 generalSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended by inserting
			 after section 48C the following new section:
						
							48D.Qualifying new
				clean coal power plant credit
								(a)Allowance of
				credit
									(1)In
				generalFor purposes of section 46, the qualifying new clean coal
				power plant credit for any taxable year is an amount equal to the applicable
				percentage of the qualified investment for such taxable year.
									(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage shall be determined as follows:
										
											
												
													In
						the case of a plant which either has— The applicable percentage is:
													
													a design net heat rate below—ora carbon dioxide emission rate of—
													
												
												
													 7,580 Btu/kWh (45% efficiency)1,577
						lbs/MWh or less30 percent
													
													7,760 Btu/kWh (44% efficiency)1,613
						lbs/MWh or less28 percent
													
													7,940 Btu/kWh (43% efficiency)1,650
						lbs/MWh or less26 percent
													
													8,120 Btu/kWh (42% efficiency)1,690
						lbs/MWh or less20 percent
													
													8,322 Btu/kWh (41% efficiency) 1,731
						lbs/MWh or less10 percent
													
													8,530 Btu/kWh (40% efficiency)1,774
						lbs/MWh or less10 percent
													
												
											
										
									(b)Qualified
				investment
									(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year which is part of a qualifying new clean coal
				power plant—
										(A)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
											(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
											(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
										(2)Special rule
				for certain subsidized propertyRules similar to section 48(a)(4)
				shall apply for purposes of this section.
									(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
									(c)DefinitionsFor
				purposes of this section—
									(1)Eligible
				propertyThe term eligible property means any
				property which is a part of a qualifying new clean coal power plant.
									(2)Qualifying new
				clean coal power plantThe term qualifying new clean coal
				power plant means a facility which—
										(A)which meets the
				requirements of section 48A(e),
										(B)which
				either—
											(i)has a design net
				heat rate of below 8,530 Btu/kWh, or
											(ii)has a carbon
				dioxide emission rate of 1,774 lbs/MWh or less, and
											(C)which—
											(i)is designed to
				capture carbon dioxide emissions, or
											(ii)(I)is designed to include
				a built-in space for future carbon dioxide capture hardware (and improved
				foundations and ironwork necessary to accommodate the additional
				hardware),
												(II)includes an engineering feasibility
				study identifying a system, including associated cost and performance
				parameters, to retrofit carbon capture equipment, and
												(III)includes a site or sited identified
				where carbon dioxide may be stored or used for commercial purposes.
												(d)Qualifying new
				clean coal power plant program
									(1)EstablishmentNot
				later than 180 days after the date of enactment of this section, the Secretary,
				in consultation with the Secretary of Energy, shall establish a qualifying new
				clean coal power plant program, under which the Secretary shall certify
				projects eligible for the credit under subsection (a).
									(2)ApplicationAn
				application under for certification under this section shall contain such
				information as the Secretary may require in order to make a determination to
				accept or reject an application for certification as meeting the requirements
				of this section. Any information contained in the application shall be
				protected as provided in section 552(b)(4) of title 5, United States
				Code.
									(3)Aggregate
				creditsThe aggregate or projects certified by the Secretary
				under this subsection shall not exceed an aggregate capacity for electricity
				generation of more than 6,000 megawatts.
									(e)Recapture of
				creditThe Secretary shall provide for recapturing the benefit of
				any credit allowable under subsection (a) with respect to any project which
				fails to attain or maintain any of the requirements of this
				section.
								.
					(b)Conforming
			 amendments
						(1)Section 46 of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended by striking
			 and at the end of paragraph (4), by striking the period at the
			 end of paragraph (5) and inserting , and, and by adding at the
			 end the following new paragraph:
							
								(6)the qualifying
				new clean coal power plant
				credit.
								.
						(2)Section
			 49(a)(1)(C) of such Code, as amended by this Act, is amended by striking
			 and at the end of clause (iv), by striking the period at the end
			 of clause (v) and inserting , and, and by adding at the end the
			 following new clause:
							
								(vi)the basis of any
				property which is part of a qualifying new clean coal power plant under section
				48D.
								.
						(3)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code, as
			 amended by this Act, is amended by inserting after the item relating to section
			 48C the following new item:
							
								
									Sec. 48D. Qualifying new clean
				coal power plant
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect before the
			 date of the enactment of the Revenue Reconciliation Act of 1990).
					645.Investment
			 credit for equipment used to capture, transport, and store carbon
			 dioxide
					(a)In
			 generalSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended by inserting
			 after section 48D the following new section:
						
							48E.Equipment used
				to capture, transport, and store carbon dioxide emissions
								(a)General
				ruleFor purposes of section 46, the qualifying carbon dioxide
				equipment credit for any taxable year is an amount equal to 30 percent of the
				qualified investment for such taxable year.
								(b)Qualified
				investmentFor purposes of subsection (a), the qualified
				investment for any taxable year is the basis of eligible property placed in
				service by the taxpayer during such taxable year.
								(c)DefinitionsFor
				purposes of this section—
									(1)Eligible
				propertyThe term eligible property means equipment
				installed on a qualified coal-fired electric power generating unit to capture,
				transport, and store carbon dioxide produced at such generating unit, including
				equipment to separate and pressurize carbon dioxide for transport (including
				hardware to operate such equipment) and equipment to transport, inject, and
				monitor such carbon dioxide, as further specified and identified, by rule, by
				the Secretary.
									(2)Qualified
				coal-fired electric generation unitThe term qualified
				coal-fired electric generation unit means a unit which, after
				installation of eligible property, is designed to capture and store in a
				geologic formation not less than 500,000 metric tons of carbon dioxide per
				year.
									(d)Aggregate
				creditsThe credits allowed under subsection (a) shall apply only
				to the first 9,000 megawatts of capacity of qualified coal-fired electric power
				generating units certified by the Secretary under subsection (e).
								(e)Certification
									(1)Certification
				processThe Secretary shall establish a certification process to
				determine the extent to which eligible property has been installed on a
				qualified coal-fired electric power generating unit, and to make such other
				determinations as the Secretary deems appropriate. The Secretary shall prepare
				an application for certification.
									(2)Requirements
				for applications for certificationAn application for
				certification shall contain such information as the Secretary may require in
				order to establish credit entitlement. Any information contained in an
				application shall be protected as provided in section 552(b)(4) of title 5,
				United States
				Code.
									.
					(b)Conforming
			 amendments
						(1)Section 46 of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended by striking
			 and at the end of paragraph (5), by striking the period at the
			 end of paragraph (6) and inserting , and, and by adding at the
			 end the following new paragraph:
							
								(7)the qualifying
				carbon dioxide equipment
				credit.
								.
						(2)Section
			 49(a)(1)(C) of such Code, as amended by this Act, is amended by striking
			 and at the end of clause (v), by striking the period at the end
			 of clause (vi) and inserting , and, and by adding at the end the
			 following new clause:
							
								(vii)the basis of
				any eligible property under section
				48E.
								.
						(3)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code, as
			 amended by this Act is amended by inserting after the item relating to section
			 48D the following new section:
							
								
									Sec. 48E. Equipment used to
				capture, transport, and store carbon dioxide
				emissions.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect before the
			 date of the enactment of the Revenue Reconciliation Act of 1990).
					646.Tax credit for
			 carbon dioxide sequestration in the generation of electricity
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business credits) is amended by
			 adding at the end the following new section:
						
							45Q.Credit
				sequestering carbon dioxide in the generation of electricity
								(a)General
				ruleFor purposes of section 38, the carbon dioxide sequestration
				credit for any taxable year is an amount equal to the sum of—
									(1)$30 per metric
				ton of qualified carbon dioxide which is—
										(A)captured by the
				taxpayer at a qualified facility during the credit period, and
										(B)disposed of by
				the taxpayer in secure geological storage, and
										(2)$10 per metric
				ton of qualified carbon dioxide which is—
										(A)captured by the
				taxpayer at a qualified facility during the credit period, and
										(B)used by the
				taxpayer as a tertiary injectant in a qualified enhanced oil or natural gas
				recovery project.
										(b)Qualified
				facilityFor purposes of this section—
									(1)In
				generalThe term qualified facility means any
				industrial facility—
										(A)which is owned by
				the taxpayer;
										(B)at which carbon
				capture equipment is placed in service;
										(C)which captures
				not less than 500,000 metric tons of carbon dioxide during the taxable year;
				and
										(D)which is
				certified by the Secretary under paragraph (2).
										(2)Certification
										(A)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall establish a program under which facilities which use coal for the
				generation of electricity are certified for purposes of this section.
										(B)LimitationThe
				total aggregate generating capacity of all facilities certified by the
				Secretary under this paragraph shall not exceed 9,000 megawatts.
										(c)Qualified
				carbon dioxideFor purposes of this section—
									(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an industrial source which—
										(A)would otherwise
				be released into the atmosphere as industrial emissions of greenhouse gas,
				and
										(B)is measured at
				the source of capture and verified at the point of disposal or
				injection.
										(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is recaptured, recycled, and
				reinjected as part of the enhanced oil and natural gas recovery process.
									(d)Special rules
				and definitionsFor purposes of this section—
									(1)Credit
				periodThe term credit period means, with respect to
				any qualified facility, the 10-year period beginning on the date on which
				qualified carbon dioxide for which a credit was allowed under subsection (a)
				was first captured.
									(2)Only carbon
				dioxide captured within the United States taken into accountThe
				credit under this section shall apply only with respect to qualified carbon
				dioxide the capture of which is within—
										(A)the United States
				(within the meaning of section 638(1)); or
										(B)a possession of
				the United States (within the meaning of section 638(2)).
										(3)Secure
				geological storageThe Secretary, in consultation with the
				Administrator of the Environmental Protection Agency, shall establish
				regulations for determining adequate security measures for the geological
				storage of carbon dioxide under subsection (a)(1)(B) such that the carbon
				dioxide does not escape into the atmosphere. Such term shall include storage at
				deep saline formations and unminable coal seems under such conditions as the
				Secretary may determine under such regulations.
									(4)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
									(5)Qualified
				enhanced oil or natural gas recovery projectThe term
				qualified enhanced oil or natural gas recovery project has the
				meaning given the term qualified enhanced oil recovery project by
				section 43(c)(2), by substituting crude oil or natural gas for
				crude oil in subparagraph (A)(i) thereof.
									(6)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures and physically or contractually
				ensures the disposal of or the use as a tertiary injectant of the qualified
				carbon dioxide, except to the extent provided in regulations prescribed by the
				Secretary.
									(7)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any qualified carbon
				dioxide which ceases to be captured, disposed of, or used as a tertiary
				injectant in a manner consistent with the requirements of this section.
									(8)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2008, there shall be substituted for each dollar amount
				contained in subsection (a) an amount equal to the product of—
										(A)such dollar
				amount; multiplied by
										(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2007 for
				1990.
										.
					(b)Conforming
			 amendmentSection 38(b) of the Internal Revenue Code of 1986
			 (relating to general business credit), as amended by this Act, is amended by
			 striking plus at the end of paragraph (33), by striking the
			 period at the end of paragraph (34) and inserting , plus, and by
			 adding at the end of following new paragraph:
						
							(35)the carbon
				dioxide sequestration credit determined under section
				45Q(a).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 other credits) is amended by adding at the end the following new
			 section:
						
							
								Sec. 45Q. Credit for
				sequestering carbon dioxide in the generation of
				electricity.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply carbon
			 dioxide captured after the date of the enactment of this Act.
					647.Clean energy
			 coal bonds
					(a)In
			 generalSubpart I of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to qualified tax credit bonds) is
			 amended by adding at the end the following new section:
						
							54C.Clean energy
				coal bonds
								(a)Clean energy
				coal bondFor purposes of this subchapter—
									(1)In
				generalThe term clean energy coal bond means any
				bond issued as part of an issue if—
										(A)the bond is
				issued by a qualified issuer pursuant to an allocation by the Secretary to such
				issuer of a portion of the national clean energy coal bond limitation under
				subsection (b)(2);
										(B)100 percent of
				the available project proceeds from the sale of such issue are to be used for
				capital expenditures incurred by qualified borrowers for 1 or more qualified
				projects;
										(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form; and
										(D)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (c).
										(2)Qualified
				project; special use rules
										(A)In
				generalThe term qualified project means a qualified
				clean coal project (as defined in subsection (f)(1)) placed in service by a
				qualified borrower.
										(B)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a clean energy coal bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred by a qualified
				borrower after the date of the enactment of this section.
										(C)ReimbursementFor
				purposes of paragraph (1)(B), a clean energy coal bond may be issued to
				reimburse a qualified borrower for amounts paid after the date of the enactment
				of this section with respect to a qualified project, but only if—
											(i)prior to the
				payment of the original expenditure, the qualified borrower declared its intent
				to reimburse such expenditure with the proceeds of a clean energy coal
				bond;
											(ii)not later than
				60 days after payment of the original expenditure, the qualified issuer adopts
				an official intent to reimburse the original expenditure with such proceeds;
				and
											(iii)reimbursement
				is not made later than 18 months after the date the original expenditure is
				paid or the date the project is placed in service or abandoned, but in no event
				more than 3 years after the original expenditure is paid.
											(D)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a qualified borrower takes any action within its control which causes such
				proceeds not to be used for a qualified project. The Secretary shall prescribe
				regulations specifying remedial actions that may be taken (including conditions
				to taking such remedial actions) to prevent an action described in the
				preceding sentence from causing a bond to fail to be a clean energy coal
				bond.
										(b)Limitation on
				amount of bonds designated
									(1)National
				limitationThere is a national clean energy coal bond limitation
				of $5,000,000,000.
									(2)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (1) among qualified projects in such manner as the Secretary
				determines appropriate.
									(c)Special rules
				relating to expenditures
									(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance. the qualified issuer reasonably
				expects—
										(A)100 percent or
				more of the available project proceeds from the sale of the issue are to be
				spent for 1 or more qualified projects within the 5-year period beginning on
				the date of issuance of the clean energy bond;
										(B)a binding
				commitment with a third party to spend at least 10 percent of such available
				project proceeds from the sale of the issue will be incurred within the 6-month
				period beginning on the date of issuance of the clean energy bond or, in the
				case of a clean energy bond the available project proceeds of which are to be
				loaned to 2 or more qualified borrowers, such binding commitment will be
				incurred within the 6-month period beginning on the date of the loan of such
				proceeds to a qualified borrower; and
										(C)such projects
				will be completed with due diligence and the available project proceeds from
				the sale of the issue will be spent with due diligence.
										(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the qualified issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related projects will continue
				to proceed with due diligence.
									(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 100 percent of the available project proceeds of such
				issue are expended by the close of the 5-year period beginning on the date of
				issuance (or if an extension has been obtained under paragraph (2), by the
				close of the extended period), the qualified issuer shall redeem all of the
				nonqualified bonds within 90 days after the end of such period. For purposes of
				this paragraph, the amount of the nonqualified bonds required to be redeemed
				shall be determined in the same manner as under section 142.
									(d)Cooperative
				electric company; qualified energy tax credit bond lender; governmental body;
				qualified borrowerFor purposes of this section—
									(1)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit electric
				utility which has received a loan or loan guarantee under the Rural
				Electrification Act.
									(2)Clean energy
				bond lenderThe term clean energy bond lender means
				a lender which is a cooperative which is owned by, or has outstanding loans to,
				100 or more cooperative electric companies and is in existence on February 1,
				2002, and shall include any affiliated entity which is controlled by such
				lender.
									(3)Public power
				entityThe term public power entity means a State
				utility with a service obligation, as such terms are defined in section 217 of
				the Federal Power Act (as in effect on the date of enactment of this
				paragraph).
									(4)Qualified
				issuerThe term qualified issuer means—
										(A)a clean energy
				bond lender;
										(B)a cooperative
				electric company; or
										(C)a public power
				entity.
										(5)Qualified
				borrowerThe term qualified borrower means—
										(A)a mutual or
				cooperative electric company described in section 501(c)(12) or 1381(a)(2)(C);
				or
										(B)a public power
				entity.
										(e)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to any loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such issue.
								(f)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Qualified clean
				coal projectFor purposes of this section, the term
				qualified clean coal project means—
										(A)an atmospheric
				pollution control facility (within the meaning of section 169(d)(5)(C));
										(B)a closed-loop
				biomass facility (within the meaning of section 45(d)(2));
										(C)a qualified new
				clean coal power plant (within the meaning of section 48D(d)(1));
										(D)a qualifying
				carbon dioxide equipment described in section 48E(c)(1); or
										(E)a qualified
				facility (within the meaning of section 450(c)).
										(2)Pooled
				financing bondThe term pooled financing bond shall
				have the meaning given such term by section 149(f)(4)(A).
									(g)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2018.
								.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
							
								(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
									(A)a qualified
				forestry conservation bond, or
									(B)a clean energy
				coal bond,
									which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
						(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended to read as follows:
							
								(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
									(i)in the case of a
				qualified forestry conservation bond, a purpose specified in section 54B(e);
				and
									(ii)in the case of a
				clean energy coal bond, a purpose specified in section
				54C(f)(1).
									.
						(c)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
						
							
								Sec. 54C. Clean energy coal
				bonds.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2008.
					VIINuclear
			 energy
			ANuclear waste
			 access to Yucca Mountain
				701.DefinitionsIn this subtitle:
					(1)DisposalThe
			 term disposal has the meaning given the term in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
					(2)High-level
			 radioactive wasteThe term high-level radioactive
			 waste has the meaning given the term in section 2 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101).
					(3)ProjectThe
			 term Project means the Yucca Mountain Project.
					(4)RepositoryThe
			 term repository has the meaning given the term in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
					(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(6)Spent nuclear
			 fuelThe term spent nuclear fuel has the meaning
			 given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10101).
					(7)Yucca Mountain
			 siteThe term Yucca Mountain site has the meaning
			 given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10101).
					702.Withdrawal of
			 land
					(a)Land
			 withdrawal; jurisdiction; reservation; acquisition
						(1)Land
			 withdrawalSubject to valid existing rights, and except as
			 otherwise provided in this subtitle, the land described in subsection (b) is
			 withdrawn permanently from any form of entry, appropriation, or disposal under
			 the public land laws, including, without limitation—
							(A)the mineral
			 leasing laws;
							(B)the geothermal
			 leasing laws;
							(C)materials sales
			 laws; and
							(D)the mining
			 laws.
							(2)JurisdictionAs
			 of the date of enactment of this Act, any land described in subsection (b) that
			 is under the jurisdiction of the Secretary of the Air Force or the Secretary of
			 the Interior shall be—
							(A)transferred to
			 the Secretary; and
							(B)under the
			 jurisdiction of the Secretary.
							(3)ReservationThe
			 land described in subsection (b) is reserved for use by the Secretary for
			 activities associated with the disposal of high-level radioactive waste and
			 spent nuclear fuel under the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101
			 et seq.), including—
							(A)development;
							(B)preconstruction
			 testing and performance confirmation;
							(C)licensing;
							(D)construction;
							(E)management and
			 operation;
							(F)monitoring;
							(G)closure and
			 post-closure; and
							(H)other such
			 activities associated with the disposal of high-level radioactive waste and
			 spent nuclear fuel under the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101 et
			 seq.).
							(b)Land
			 description
						(1)BoundariesThe
			 land referred to in subsection (a) is the approximately 147,000 acres of land
			 located in Nye County, Nevada, as generally depicted on the map relating to the
			 Project, numbered YMP–03–024.2, entitled Proposed Land
			 Withdrawal, and dated July 21, 2005.
						(2)Legal
			 description and map
							(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of the Interior shall—
								(i)publish in the
			 Federal Register a notice containing a legal description of the land described
			 in this subsection; and
								(ii)provide to
			 Congress, the Governor of the State of Nevada, and the Archivist of the United
			 States—
									(I)a copy of the map
			 referred to in paragraph (1); and
									(II)the legal
			 description of the land.
									(B)Treatment
								(i)In
			 generalThe map and legal description referred to in subparagraph
			 (A) shall have the same force and effect as if the map and legal description
			 were included in this subtitle.
								(ii)Technical
			 correctionsThe Secretary of the Interior may correct any
			 clerical or typographical error in the map and legal description referred to in
			 subparagraph (A).
								(c)Revocations
						(1)Public land
			 orderPublic Land Order 6802, dated September 25, 1990 (as
			 extended by Public Land Order 7534), and any condition or memorandum of
			 understanding accompanying the land order (as so extended), is revoked.
						(2)Right of
			 wayThe rights-of-way reservations relating to the Project,
			 numbered N–48602 and N–47748 and dated January 5, 2001, are revoked.
						(d)Management of
			 withdrawn land
						(1)In
			 generalThe Secretary, in consultation with the Secretary of the
			 Air Force and the Secretary of the Interior, as appropriate, shall manage the
			 land withdrawn under subsection (a)(1) in accordance with—
							(A)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
							(B)this subtitle;
			 and
							(C)other applicable
			 laws.
							(2)Management
			 plan
							(A)DevelopmentNot
			 later than 3 years after the date of enactment of this Act, the Secretary, in
			 consultation with the Secretary of the Air Force and the Secretary of the
			 Interior, as appropriate, shall develop and submit to Congress and the State of
			 Nevada a management plan for the use of the land withdrawn under subsection
			 (a)(1).
							(B)PrioritySubject
			 to subparagraphs (C), (D), and (E), use of the land withdrawn under subsection
			 (a)(1) for an activity not relating to the Project shall be subject to such
			 conditions and restrictions as the Secretary considers to be appropriate to
			 facilitate activities relating to the Project.
							(C)Air Force
			 useThe management plan may provide for the continued use by the
			 Department of the Air Force of the portion of the land withdrawn under
			 subsection (a)(1) located within the Nellis Air Force base test and training
			 range under such terms and conditions as may be agreed to by the Secretary and
			 the Secretary of the Air Force.
							(D)Nevada Test
			 Site useThe management plan may provide for the continued use by
			 the National Nuclear Security Administration of the portion of the land
			 withdrawn under subsection (a)(1) located within the Nevada test site of the
			 Administration under such conditions as the Secretary considers to be necessary
			 to minimize any effect on activities relating to the Project or other
			 activities of the Administration.
							(E)Other
			 uses
								(i)In
			 generalThe management plan shall include provisions—
									(I)relating to the
			 maintenance of wildlife habitat on the land withdrawn under subsection (a)(1);
			 and
									(II)under which the
			 Secretary may permit any use not relating to the Project, as the Secretary
			 considers to be appropriate, in accordance with the requirements under clause
			 (ii).
									(ii)Requirements
									(I)GrazingThe
			 Secretary may permit any grazing use to continue on the land withdrawn under
			 subsection (a)(1) if the grazing use was established before the date of
			 enactment of this Act, subject to such regulations, policies, and practices as
			 the Secretary, in consultation with the Secretary of the Interior, determines
			 to be appropriate, and in accordance with applicable grazing laws and policies,
			 including—
										(aa)the
			 Act of June 28, 1934 (commonly known as the Taylor Grazing Act)
			 (43 U.S.C.
			 315 et seq.);
										(bb)title IV of the
			 Federal Land Policy Management Act of 1976 (43 U.S.C. 1751 et seq.); and
										(cc)the
			 Public Rangelands Improvement Act of 1978 (43 U.S.C. 1901 et seq.).
										(II)Hunting and
			 trappingThe Secretary may permit any hunting or trapping use to
			 continue on the land withdrawn under subsection (a)(1) if the hunting or
			 trapping use was established before the date of enactment of this Act, at such
			 time and in such zones as the Secretary, in consultation with the Secretary of
			 the Interior and the State of Nevada, may establish, taking into consideration
			 public safety, national security, administration, and public use and enjoyment
			 of the land.
									(F)Public
			 access
								(i)In
			 generalThe management plan may provide for limited public access
			 to the portion of the land withdrawn under subsection (a)(1) that was under the
			 control of the Bureau of Land Management on the day before the date of
			 enactment of this Act.
								(ii)Specific
			 usesThe management plan may permit public uses of the land
			 relating to the Nye County Early Warning Drilling Program, utility corridors,
			 and other uses the Secretary, in consultation with the Secretary of the
			 Interior, considers to be consistent with the purposes of the withdrawal under
			 subsection (a)(1).
								(3)Mining
							(A)In
			 generalSurface and subsurface mining and oil and gas production,
			 including slant drilling from outside the boundaries of the land withdrawn
			 under subsection (a)(1), shall be prohibited at any time on or under the
			 land.
							(B)Evaluation of
			 claimsThe Secretary of the Interior shall evaluate and
			 adjudicate the validity of any mining claim relating to any portion of the land
			 withdrawn under subsection (a)(1) that was under the control of the Bureau of
			 Land Management on the day before the date of enactment of this Act.
							(C)CompensationThe
			 Secretary shall provide just compensation for the acquisition of any valid
			 property right relating to mining pursuant to the withdrawal under subsection
			 (a)(1).
							(4)ClosuresIf
			 the Secretary, in consultation with the Secretary of the Air Force and the
			 Secretary of the Interior, as appropriate, determines that the health and
			 safety of the public or the national defense and security require the closure
			 of a road, trail, or other portion of the land withdrawn under subsection
			 (a)(1) (including the airspace above the land), the Secretary—
							(A)may close the
			 road, trail, or portion of land (including airspace); and
							(B)shall provide to
			 the public a notice of the closure.
							(5)ImplementationThe
			 Secretary and the Secretary of the Air Force or the Secretary of the Interior,
			 as appropriate, shall implement the management plan developed under paragraph
			 (2) under such terms and conditions as may be agreed to by the
			 Secretaries.
						703.Receipt and
			 storage facilitiesSection
			 114(b) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(b)) is
			 amended—
					(1)by striking
			 If the President and inserting the following:
						
							(1)In
				generalIf the President
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Application for
				receipt and storage facilities
								(A)In
				generalIn conjunction with the submission of an application for
				a construction authorization under this subsection, the Secretary shall apply
				to the Commission for a license in accordance with part 72 of title 10, Code of
				Federal Regulations (or a successor regulation), to construct and operate
				facilities to receive and store spent nuclear fuel and high-level radioactive
				waste at the Yucca Mountain site.
								(B)Deadline for
				final decision by CommissionThe Commission shall issue a final
				decision approving or disapproving the issuance of the license not later than
				18 months after the date of submission of the application to the
				Commission.
								.
					704.Repeal of
			 capacity limitationSection
			 114(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(d)) is amended
			 by striking the second and third sentences.
				705.Infrastructure
			 activitiesSection 114 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134) is amended by adding at the
			 end the following:
					
						(g)Infrastructure
				activities
							(1)Construction of
				connected facilitiesAt any time after the completion by the
				Secretary of a final environmental impact statement that evaluates the
				activities to be performed under this subsection, the Secretary may commence
				the following activities in connection with any activity or facility licensed
				or to be licensed by the Commission at the Yucca Mountain site:
								(A)Preparation of
				the site for construction of the facility (including such activities as
				clearing, grading, and construction of temporary access roads and borrow
				areas).
								(B)Installation of
				temporary construction support facilities (including such items as warehouse
				and shop facilities, utilities, concrete mixing plants, docking and unloading
				facilities, and construction support buildings).
								(C)Excavation for
				facility structures.
								(D)Construction of
				service facilities (including such facilities as roadways, paving, railroad
				spurs, fencing, exterior utility and lighting systems, transmission lines, and
				sanitary sewerage treatment facilities).
								(E)Construction of
				structures, systems, and components that do not prevent or mitigate the
				consequences of possible accidents that could cause undue risk to the health
				and safety of the public.
								(F)Installation of
				structural foundations (including any necessary subsurface preparation) for
				structures, systems, and components that prevent or mitigate the consequences
				of possible accidents that could cause undue risk to the health and safety of
				the public.
								(2)Authorization
				to receive and store
								(A)DefinitionsIn
				this paragraph:
									(i)Defense
				wasteThe term defense waste means high-level
				radioactive waste, and spent nuclear fuel, that results from an atomic energy
				defense activity.
									(ii)Legacy spent
				nuclear fuelThe term legacy spent nuclear fuel
				means spent nuclear fuel—
										(I)that is subject
				to a contract entered into pursuant to section 302; and
										(II)for which the
				Secretary determines that there is not at the time of the determination, and
				will not be within a reasonable time after the determination, sufficient
				domestic capacity available to recycle the spent nuclear fuel.
										(B)Authorization
				for defense wasteAt any time after the issuance of a license for
				receipt and storage facilities under subsection (b)(2), the Secretary may
				transport defense waste to receipt and storage facilities at the Yucca Mountain
				site.
								(C)Authorization for legacy spent nuclear
				fuelAt any time after the issuance of a construction
				authorization under subsection (d) and the issuance of a license for receipt
				and storage facilities under subsection (b)(2), the Secretary may receive and
				store legacy spent nuclear fuel and high-level radioactive waste at the Yucca
				Mountain
				site.
								.
				706.Rail
			 line
					(a)Construction of
			 rail lineThe Secretary shall
			 acquire rights-of-way within the corridor designated in subsection (b) in
			 accordance with this section, and shall construct and operate, or cause to be
			 constructed and operated, a railroad and such facilities as are required to
			 transport spent nuclear fuel and high-level radioactive waste from existing
			 rail systems to the site of surface facilities within the geologic repository
			 operations area for the receipt, handling, packaging, and storage of spent
			 nuclear fuel and high-level radioactive waste prior to emplacement.
					(b)Acquisition and
			 withdrawal of land
						(1)Route
			 designation and acquisition
							(A)Rights-of-way
			 and facilitiesThe Secretary shall acquire such rights-of-way and
			 develop such facilities within the corridor referred to as X on
			 the map dated ___ and on file with the
			 Secretary as are necessary to carry out subsection (a).
							(B)RecommendationsThe
			 Secretary shall consider specific alignment proposals for the route for the
			 corridor made by the State of Nevada and the units of local government within
			 whose jurisdiction the route is proposed to pass.
							(C)Notice and
			 descriptionNot later than 180 days after the date of enactment
			 of this section, the Secretary shall—
								(i)publish in the
			 Federal Register a notice containing a legal description of the corridor;
			 and
								(ii)file copies of
			 the map referred to in paragraph (1) and the legal description of the corridor
			 with—
									(I)Congress;
									(II)the Secretary of
			 the Interior;
									(III)the Governor of
			 the State of Nevada;
									(IV)the Board of
			 County Commissioners of Lincoln County, Nevada;
									(V)the Board of
			 County Commissioners of Nye County, Nevada; and
									(VI)the Archivist of
			 the United States.
									(D)Administration
								(i)EffectThe
			 map and legal description referred to in subparagraph (C) shall have the same
			 force and effect as if the map and legal description were included in this
			 subtitle.
								(ii)CorrectionsThe
			 Secretary may correct clerical and typographical errors in the map and legal
			 description and make minor adjustments in the boundaries of the
			 corridor.
								(2)Withdrawal and
			 reservation
							(A)Public
			 landSubject to valid existing rights, the public land depicted
			 on the map referred to in paragraph (1)(C) is withdrawn from all forms of
			 entry, appropriation, and disposal under the public land laws, including the
			 mineral leasing laws, the geothermal laws, the material sale laws, and the
			 mining laws.
							(B)Administrative
			 jurisdictionAdministrative jurisdiction over the land is
			 transferred from the Secretary of the Interior to the Secretary.
							(C)ReservationThe
			 land is reserved for the use of the Secretary for the construction and
			 operation of transportation facilities and associated activities under title I
			 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10121 et seq.)
							(D)Memorandum of
			 understandingThe Secretary may also enter into a memorandum of
			 understanding with the head of any other agency having administrative
			 jurisdiction over other Federal land used for purposes of the corridor referred
			 to in paragraph (1)(A).
							(c)Environmental
			 impact
						(1)In
			 generalThe Secretary shall comply with all applicable
			 requirements under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) with respect to activities carried out under this section.
						(2)Consideration
			 of potential impactsTo the extent a Federal agency is required
			 to consider the potential environmental impact of an activity carried out under
			 this section, the Federal agency shall adopt, to the maximum extent
			 practicable, an environmental impact statement prepared under this
			 section.
						(3)Effect of
			 adoption of statementThe adoption by a Federal agency of an
			 environmental impact statement under paragraph (2) shall be considered to
			 satisfy the responsibilities of the Federal agency under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and no further
			 consideration under that subtitle shall be required by the Federal
			 agency.
						707.Nuclear Waste
			 Fund
					(a)Budget Act
			 AllocationsEffective for fiscal year 2008 and each fiscal year
			 thereafter, funds appropriated from the Nuclear Waste Fund established under
			 section 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) shall not
			 be subject to—
						(1)the allocations
			 for discretionary spending under section 302(a) of the Congressional Budget Act
			 of 1974 (2 U.S.C. 633(a)); or
						(2)the
			 suballocations of appropriations committees under section 302(b) of that
			 Act.
						(b)Fund
			 usesSection 302(d)(4) of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10222(d)(4)) is amended by striking with and all that
			 follows through storage site and inserting with surface
			 facilities within the geologic repository operations area (including surface
			 facilities for the receipt, handling, packaging, and storage of spent nuclear
			 fuel and high-level radioactive waste prior to emplacement, or transportation
			 to the repository of spent nuclear fuel or high-level radioactive waste to
			 surface facilities for the receipt, handling, packaging, and storage of spent
			 nuclear fuel and high-level radioactive waste prior to emplacement and the
			 transportation, treating, or packaging of spent nuclear fuel or high-level
			 radioactive waste to be disposed of in the repository, to be stored in a
			 monitored retrievable storage site),.
					708.Waste
			 confidenceFor purposes of a
			 determination by the Nuclear Regulatory Commission on whether to grant or amend
			 any license to operate any civilian nuclear power reactor or high-level
			 radioactive waste or spent fuel storage or treatment facility under the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2011 et seq.), the provisions of this subtitle (including the amendments made
			 by this subtitle) and the obligation of the Secretary to develop a repository
			 in accordance with the Nuclear Waste Policy Act
			 of 1982 (42 U.S.C. 10101 et seq.), shall provide sufficient and
			 independent grounds for any further findings by the Nuclear Regulatory
			 Commission of reasonable assurances that spent nuclear fuel and high-level
			 radioactive waste would be disposed of safely and in a timely manner.
				BTax
			 provisions
				711.Investment tax
			 credit for investments in nuclear power facilities
					(a)New credit for
			 nuclear power facilitiesSection 46 of the Internal Revenue Code
			 of 1986, as amended by this Act, is amended—
						(1)by striking
			 and at the end of paragraph (6),
						(2)by striking the
			 period at the end of paragraph (7) and inserting , and,
			 and
						(3)by inserting
			 after paragraph (7) the following new paragraph:
							
								(8)the nuclear power
				facility construction
				credit.
								.
						(b)Nuclear power
			 facility construction creditSubpart E of part IV of subchapter A
			 of chapter 1 of the Internal Revenue Code of 1986, as amended by this Act, is
			 amended by inserting after section 48E the following new section:
						
							48F.Nuclear power
				facility construction credit
								(a)In
				generalFor purposes of section 46, the nuclear power facility
				construction credit for any taxable year is 10 percent of the qualified nuclear
				power facility expenditures with respect to a qualified nuclear power
				facility.
								(b)When
				expenditures taken into account
									(1)In
				generalQualified nuclear power facility expenditures shall be
				taken into account for the taxable year in which the qualified nuclear power
				facility is placed in service.
									(2)Coordination
				with subsection (c)The amount which would (but for this
				paragraph) be taken into account under paragraph (1) with respect to any
				qualified nuclear power facility shall be reduced (but not below zero) by any
				amount of qualified nuclear power facility expenditures taken into account
				under subsection (c) by the taxpayer or a predecessor of the taxpayer (or, in
				the case of a sale and leaseback described in section 50(a)(2)(C), by the
				lessee), to the extent any amount so taken into account under subsection (c)
				has not been required to be recaptured under section 50(a).
									(c)Progress
				expenditures
									(1)In
				generalA taxpayer may elect to take into account qualified
				nuclear power facility expenditures—
										(A)Self-constructed
				propertyIn the case of a qualified nuclear power facility which
				is a self-constructed facility, no earlier than the taxable year for which such
				expenditures are properly chargeable to capital account with respect to such
				facility, and
										(B)Acquired
				facilityIn the case of a qualified nuclear facility which is not
				self-constructed property, no earlier than the taxable year in which such
				expenditures are paid.
										(2)Special rules
				for applying paragraph (1)For purposes of paragraph (1)—
										(A)Component
				parts, etcNotwithstanding that a qualified nuclear power
				facility is a self-constructed facility, property described in paragraph (3)(B)
				shall be taken into account in accordance with paragraph (1)(B), and such
				amounts shall not be included in determining qualified nuclear power facility
				expenditures under paragraph (1)(A).
										(B)Certain
				borrowing disregardedAny amount borrowed directly or indirectly
				by the taxpayer on a nonrecourse basis from the person constructing the
				facility for the taxpayer shall not be treated as an amount expended for such
				facility.
										(C)Limitation for
				facilities or components which are not self-constructed
											(i)In
				generalIn the case of a facility or a component of a facility
				which is not self-constructed, the amount taken into account under paragraph
				(1)(B) for any taxable year shall not exceed the excess of—
												(I)the product of
				the overall cost to the taxpayer of the facility or component of a facility,
				multiplied by the percentage of completion of the facility or component of a
				facility, less
												(II)the amount taken
				into account under paragraph (1)(B) for all prior taxable years as to such
				facility or component of a facility.
												(ii)Carryover of
				certain amountsIn the case of a facility or component of a
				facility which is not self-constructed, if for the taxable year the amount
				which (but for clause (i)) would have been taken into account under paragraph
				(1)(B) exceeds the amount allowed by clause (i), then the amount of such excess
				shall increase the amount taken into account under paragraph (1)(B) for the
				succeeding taxable year without regard to this paragraph.
											(D)Determination
				of percentage of completionThe determination under subparagraph
				(C) of the portion of the overall cost to the taxpayer of the construction
				which is properly attributable to construction completed during any taxable
				year shall be made on the basis of engineering or architectural estimates or on
				the basis of cost accounting records, using information available at the close
				of the taxable year in which the credit is being claimed.
										(E)Determination
				of overall costThe determination under subparagraph (C) of the
				overall cost to the taxpayer of the construction of a facility shall be made on
				the basis of engineering or architectural estimates or on the basis of cost
				accounting records, using information available at the close of the taxable
				year in which the credit is being claimed.
										(F)No progress
				expenditures for property for year placed in service, etcIn the
				case of any qualified nuclear facility, no qualified nuclear facility
				expenditures shall be taken into account under this subsection for the earlier
				of—
											(i)the taxable year
				in which the facility is placed in service, or
											(ii)the first
				taxable year for which recapture is required under section 50(a)(2) with
				respect to such facility or for any taxable year thereafter.
											(3)Self-constructedFor
				purposes of this subsection—
										(A)The term
				self-constructed facility means any facility if, at the close of
				the first taxable year to which the election in this subsection applies, it is
				reasonable to believe that more than 80 percent of the qualified nuclear
				facility expenditures for such facility will be made directly by the
				taxpayer.
										(B)A component of a
				facility shall be treated as not self-constructed if, at the close of the first
				taxable year in which expenditures for the component are paid, it is reasonable
				to believe that the cost of the component is at least 5 percent of the expected
				cost of the facility.
										(4)ElectionAn
				election shall be made under this subsection for a qualified nuclear power
				facility by claiming the nuclear power facility construction credit for
				expenditures described in paragraph (1) on the taxpayer’s return of the tax
				imposed by this chapter for the taxable year. Such an election shall apply to
				the taxable year for which made and all subsequent taxable years. Such an
				election, once made, may be revoked only with the consent of the
				Secretary.
									(d)Definitions and
				special rulesFor purposes of this section—
									(1)Qualified
				nuclear power facilityThe term qualified nuclear power
				facility means a facility which, when placed in service, will use
				nuclear power to produce electricity, the reactor design for which was approved
				after December 31, 1993 by the Nuclear Regulatory Commission (and such design
				or a substantially similar design of comparable capacity was not approved on or
				before such date), and the construction of which was approved by the Nuclear
				Regulatory Commission on or before December 31, 2013.
									(2)Qualified
				nuclear power facility expenditures
										(A)In
				generalThe term qualified nuclear power facility
				expenditures means any amount paid, accrued, or properly chargeable to
				capital account—
											(i)with respect to a
				qualified nuclear power facility,
											(ii)for which
				depreciation will be allowable under section 168 once the facility is placed in
				service, and
											(iii)which is
				incurred before the qualified nuclear power facility is placed in service or in
				connection with the placement of such facility in service.
											(B)Pre-effective
				date expendituresQualified nuclear power facility expenditures
				do not include any expenditures incurred by the taxpayer before January 1,
				2008, to the extent that, at the close of the first taxable year to which the
				election in subsection (c) applies, it is reasonable to believe that such
				expenditures will constitute more than 20 percent of the total qualified
				nuclear power facility expenditures.
										(3)Delays and
				suspension of construction
										(A)In
				generalExcept as provided in section 50(a)(2)(C) and except for
				sales or dispositions between entities which meet the ownership test in section
				1504(a), for purposes of applying this section and section 50, a nuclear power
				facility that is under construction shall cease, with respect to the taxpayer,
				to be a qualified nuclear power facility as of the date on which the taxpayer
				sells, disposes of, or cancels, abandons, or otherwise terminates the
				construction of, the facility.
										(B)Resumption of
				constructionIf a nuclear power facility that is under
				construction ceases, with respect to the taxpayer, to be a qualified nuclear
				power facility by reason of subparagraph (A) and work is subsequently resumed
				on the construction of such facility the qualified nuclear power facility
				expenditures shall be determined without regard to any delay or temporary
				termination of construction of the facility.
										(e)Application of
				other rulesRules similar to the rules of subsections (c)(4) and
				(d) of section 46 (as in effect on the day before the enactment of the Revenue
				Reconciliation Act of 1990) shall apply for purposes of this section to the
				extent not inconsistent
				herewith.
								.
					(c)Provisions
			 relating to credit recapture
						(1)Progress
			 expenditure recapture rules
							(A)Basic
			 rulesSubparagraph (A) of section 50(a)(2) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
								
									(A)In
				generalIf during any taxable year any building to which section
				47(d) applied or any facility to which section 48F(c) applied ceases (by reason
				of sale or other disposition, cancellation or abandonment of contract, or
				otherwise) to be, with respect to the taxpayer, property which, when placed in
				service, will be a qualified rehabilitated building or a qualified nuclear
				power facility, then the tax under this chapter for such taxable year shall be
				increased by an amount equal to the aggregate decrease in the credits allowed
				under section 38 for all prior taxable years which would have resulted solely
				from reducing to zero the credit determined under this subpart with respect to
				such building or
				facility.
									.
							(B)Amendment to
			 excess credit recapture ruleSubparagraph (B) of section 50(a)(2)
			 of such Code is amended by—
								(i)inserting
			 or paragraph (2) of section 48F(b) after paragraph (2) of
			 section 47(b),
								(ii)inserting
			 or section 48F(b)(1) after section 47(b)(1),
			 and
								(iii)inserting
			 or facility after building.
								(C)Amendment of
			 sale and leaseback ruleSubparagraph (C) of section 50(a)(2) of
			 such Code is amended by—
								(i)inserting
			 or section 48F(c) after section 47(d), and
								(ii)inserting
			 or qualified nuclear power facility expenditures after
			 qualified rehabilitation expenditures.
								(D)Other
			 amendmentSubparagraph (D) of section 50(a)(2) of such Code is
			 amended by inserting or section 48F(c) after section
			 47(d).
							(d)No basis
			 adjustmentSection 50(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
						
							(6)Nuclear power
				facility construction creditThis subsection shall not apply to
				the nuclear power facility construction
				credit.
							.
					(e)Application of
			 section 49Subparagraph (C) of section 49(a)(1) of the Internal
			 Revenue Code of 1986, as amended by this Act, is amended—
						(1)by striking
			 and at the end of clause (vi),
						(2)by striking the
			 period at the end of clause (vii) and inserting , and,
			 and
						(3)by inserting
			 after clause (vii) the following new clause:
							
								(viii)the basis of
				any property which is part of a qualified nuclear power facility under section
				48F.
								.
						(f)Clerical
			 amendmentThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by
			 this Act, is amended by inserting after the item relating to section 48E the
			 following new item:
						
							“Sec. 48F. Nuclear power
				facility construction credit.”.
						
					(g)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures incurred and property placed in service in taxable years beginning
			 after the date of enactment of this Act.
					712.5-year
			 accelerated depreciation for new nuclear power facilities
					(a)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 5-year property) is amended—
						(1)by striking
			 and at the end of clause (v),
						(2)by striking the
			 period at the end of clause (vi) and inserting , and, and
						(3)by adding at the
			 end the following new clause:
							
								(vii)any qualified
				nuclear power facility described in section
				48F(d)(1).
								.
						(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
					VIIILeasing
			 program for land within Coastal Plain
			801.DefinitionsIn this title:
				(1)Coastal
			 PlainThe term Coastal Plain means that area
			 identified as the 1002 Coastal Plain Area on the map.
				(2)Federal
			 agreementThe term Federal Agreement means the
			 Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued
			 on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act
			 (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651
			 et seq.).
				(3)Final
			 statementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated April
			 1987, and prepared pursuant to section 1002 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
				(4)MapThe
			 term map means the map entitled Arctic National Wildlife
			 Refuge, dated September 2005, and prepared by the United States
			 Geological Survey.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior (or the
			 designee of the Secretary), acting through the Director of the Bureau of Land
			 Management in consultation with the Director of the United States Fish and
			 Wildlife Service and in coordination with a State coordinator appointed by the
			 Governor of the State of Alaska.
				802.Leasing
			 program for land within the Coastal Plain
				(a)In
			 general
					(1)AuthorizationCongress
			 authorizes the exploration, leasing, development, production, and economically
			 feasible and prudent transportation of oil and gas in and from the Coastal
			 Plain.
					(2)ActionsThe
			 Secretary shall take such actions as are necessary—
						(A)to establish and
			 implement, in accordance with this title, a competitive oil and gas leasing
			 program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of the
			 Coastal Plain while taking into consideration the interests and concerns of
			 residents of the Coastal Plain, which is the homeland of the Kaktovikmiut
			 Inupiat; and
						(B)to administer
			 this title through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that—
							(i)ensure the oil
			 and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment; and
							(ii)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production to all exploration, development, and
			 production operations under this title in a manner that ensures the receipt of
			 fair market value by the public for the mineral resources to be leased.
							(b)Repeal
					(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is
			 repealed.
					(2)Conforming
			 amendmentThe table of contents contained in section 1 of that
			 Act (16 U.S.C. 3101 note) is amended by striking the item relating to section
			 1003.
					(c)Compliance with
			 requirements under certain other laws
					(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.)—
						(A)the oil and gas
			 pre-leasing and leasing program, and activities authorized by this section in
			 the Coastal Plain, shall be considered to be compatible with the purposes for
			 which the Arctic National Wildlife Refuge was established; and
						(B)no further
			 findings or decisions shall be required to implement that program and those
			 activities.
						(2)Adequacy of the
			 department of the interior's legislative environmental impact
			 statementThe Final Statement shall be considered to satisfy the
			 requirements under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) that apply with respect to preleasing activities, including
			 exploration programs and actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this title before the conduct of the first lease
			 sale.
					(3)Compliance with
			 nepa for other actions
						(A)In
			 generalBefore conducting the first lease sale under this title,
			 the Secretary shall prepare an environmental impact statement in accordance
			 with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
			 with respect to the actions authorized by this title that are not referred to
			 in paragraph (2).
						(B)Identification
			 and analysisNotwithstanding any other provision of law, in
			 carrying out this paragraph, the Secretary shall not be required—
							(i)to
			 identify nonleasing alternative courses of action; or
							(ii)to
			 analyze the environmental effects of those courses of action.
							(C)Identification
			 of preferred actionNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall—
							(i)identify only a
			 preferred action and a single leasing alternative for the first lease sale
			 authorized under this title; and
							(ii)analyze the
			 environmental effects and potential mitigation measures for those 2
			 alternatives.
							(D)Public
			 commentsIn carrying out this paragraph, the Secretary shall
			 consider only public comments that are filed not later than 20 days after the
			 date of publication of a draft environmental impact statement.
						(E)Effect of
			 complianceNotwithstanding any other provision of law, compliance
			 with this paragraph shall be considered to satisfy all requirements for the
			 analysis and consideration of the environmental effects of proposed leasing
			 under this title.
						(d)Relationship to
			 State and local authorityNothing in this title expands or limits
			 any State or local regulatory authority.
				(e)Special
			 areas
					(1)Designation
						(A)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may
			 designate not more than 45,000 acres of the Coastal Plain as a special area if
			 the Secretary determines that the special area would be of such unique
			 character and interest as to require special management and regulatory
			 protection.
						(B)Sadlerochit
			 spring areaThe Secretary shall designate as a special area in
			 accordance with subparagraph (A) the Sadlerochit Spring area, comprising
			 approximately 4,000 acres as depicted on the map.
						(2)ManagementThe
			 Secretary shall manage each special area designated under this subsection in a
			 manner that—
						(A)respects and
			 protects the Native people of the area; and
						(B)preserves the
			 unique and diverse character of the area, including fish, wildlife, subsistence
			 resources, and cultural values of the area.
						(3)Exclusion from
			 leasing or surface occupancy
						(A)In
			 generalThe Secretary may exclude any special area designated
			 under this subsection from leasing.
						(B)No surface
			 occupancyIf the Secretary leases all or a portion of a special
			 area for the purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the land comprising
			 the special area.
						(4)Directional
			 drillingNotwithstanding any other provision of this subsection,
			 the Secretary may lease all or a portion of a special area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the special area.
					(f)Limitation on
			 closed areasThe Secretary may not close land within the Coastal
			 Plain to oil and gas leasing or to exploration, development, or production
			 except in accordance with this title.
				(g)Regulations
					(1)In
			 generalNot later than 15 months after the date of enactment of
			 this Act, in consultation with appropriate agencies of the State of Alaska, the
			 North Slope Borough, Alaska, and the City of Kaktovik, Alaska, the Secretary
			 shall issue such regulations as are necessary to carry out this title,
			 including rules and regulations relating to protection of the fish and
			 wildlife, fish and wildlife habitat, and subsistence resources of the Coastal
			 Plain.
					(2)Revision of
			 regulationsThe Secretary may periodically review and, as
			 appropriate, revise the rules and regulations issued under paragraph (1) to
			 reflect any significant scientific or engineering data that come to the
			 attention of the Secretary.
					803.Lease
			 sales
				(a)In
			 GeneralLand may be leased pursuant to this title to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
					(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
					(2)the holding of
			 lease sales after that nomination process; and
					(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
					(c)Lease Sale
			 BidsBidding for leases under this title shall be by sealed
			 competitive cash bonus bids.
				(d)Acreage minimum
			 in first saleFor the first lease sale under this title, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of Lease
			 SalesThe Secretary shall—
					(1)not later than 22
			 months after the date of enactment of this Act, conduct the first lease sale
			 under this title;
					(2)not later than
			 September 30, 2012, conduct a second lease sale under this title; and
					(3)conduct
			 additional sales at appropriate intervals if sufficient interest in exploration
			 or development exists to warrant the conduct of the additional sales.
					804.Grant of
			 leases by the Secretary
				(a)In
			 GeneralUpon payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary may grant to the highest responsible qualified
			 bidder in a lease sale conducted pursuant to section 803 a lease for any land
			 on the Coastal Plain.
				(b)Subsequent
			 transfers
					(1)In
			 generalNo lease issued under this title may be sold, exchanged,
			 assigned, sublet, or otherwise transferred except with the approval of the
			 Secretary.
					(2)Condition for
			 approvalBefore granting any approval described in paragraph (1),
			 the Secretary shall consult with and give due consideration to the opinion of
			 the Attorney General.
					805.Lease terms
			 and conditions
				(a)In
			 GeneralAn oil or gas lease issued pursuant to this title
			 shall—
					(1)provide for the
			 payment of a royalty of not less than 161/2 percent of the
			 amount or value of the production removed or sold from the lease, as determined
			 by the Secretary in accordance with regulations applicable to other Federal oil
			 and gas leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, such portions of the Coastal Plain to
			 exploratory drilling activities as are necessary to protect caribou calving
			 areas and other species of fish and wildlife;
					(3)require that each
			 lessee of land within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of land within the Coastal Plain and any other Federal land
			 that is adversely affected in connection with exploration, development,
			 production, or transportation activities within the Coastal Plain conducted by
			 the lessee or by any of the subcontractors or agents of the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, that reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for land required to be reclaimed under this title
			 shall be, to the maximum extent practicable—
						(A)a condition
			 capable of supporting the uses that the land was capable of supporting prior to
			 any exploration, development, or production activities; or
						(B)upon application
			 by the lessee, to a higher or better standard, as approved by the
			 Secretary;
						(6)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under section
			 802(a)(2);
					(7)provide that each
			 lessee, and each agent and contractor of a lessee, use their best efforts to
			 provide a fair share of employment and contracting for Alaska Natives and
			 Alaska Native Corporations from throughout the State of Alaska, as determined
			 by the level of obligation previously agreed to in the Federal Agreement;
			 and
					(8)contain such
			 other provisions as the Secretary determines to be necessary to ensure
			 compliance with this title and regulations issued under this title.
					(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this title, and in recognizing the proprietary interest of the Federal
			 Government in labor stability and in the ability of construction labor and
			 management to meet the particular needs and conditions of projects to be
			 developed under the leases issued pursuant to this title (including the special
			 concerns of the parties to those leases), shall require that each lessee, and
			 each agent and contractor of a lessee, under this title negotiate to obtain a
			 project labor agreement for the employment of laborers and mechanics on
			 production, maintenance, and construction under the lease.
				806.Coastal Plain
			 environmental protection
				(a)No significant
			 adverse effect standard To govern authorized coastal plain
			 activitiesIn accordance with section 802, the Secretary shall
			 administer this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, or other provisions that—
					(1)ensure, to the
			 maximum extent practicable, that oil and gas exploration, development, and
			 production activities on the Coastal Plain will result in no significant
			 adverse effect on fish and wildlife, fish and wildlife habitat, and the
			 environment;
					(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
					(3)ensure that the
			 maximum surface acreage covered in connection with the leasing program by
			 production and support facilities, including airstrips and any areas covered by
			 gravel berms or piers for support of pipelines, does not exceed 2,000 acres on
			 the Coastal Plain.
					(b)Site-specific
			 assessment and mitigationThe Secretary shall require, with
			 respect to any proposed drilling and related activities on the Coastal Plain,
			 that—
					(1)a site-specific
			 environmental analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, fish and
			 wildlife habitat, subsistence resources, subsistence uses, and the
			 environment;
					(2)a plan be
			 implemented to avoid, minimize, and mitigate (in that order and to the maximum
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
					(3)the development
			 of the plan occur after consultation with—
						(A)each agency
			 having jurisdiction over matters mitigated by the plan;
						(B)the State of
			 Alaska;
						(C)North Slope
			 Borough, Alaska; and
						(D)the City of
			 Kaktovik, Alaska.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this title, the Secretary shall prepare and issue regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, or other measures
			 designed to ensure, to the maximum extent practicable, that the activities
			 carried out on the Coastal Plain under this title are conducted in a manner
			 consistent with the purposes and environmental requirements of this
			 title.
				(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this title shall require—
					(1)compliance with
			 all applicable provisions of Federal and State environmental law (including
			 regulations);
					(2)implementation of
			 and compliance with—
						(A)standards that
			 are at least as effective as the safety and environmental mitigation measures,
			 as described in items 1 through 29 on pages 167 through 169 of the Final
			 Statement, on the Coastal Plain;
						(B)seasonal
			 limitations on exploration, development, and related activities, as necessary,
			 to avoid significant adverse effects during periods of concentrated fish and
			 wildlife breeding, denning, nesting, spawning, and migration;
						(C)design safety and
			 construction standards for all pipelines and any access and service roads that
			 minimize, to the maximum extent practicable, adverse effects on—
							(i)the
			 passage of migratory species (such as caribou); and
							(ii)the flow of
			 surface water by requiring the use of culverts, bridges, or other structural
			 devices;
							(D)prohibitions on
			 general public access to, and use of, all pipeline access and service
			 roads;
						(E)stringent
			 reclamation and rehabilitation requirements in accordance with this title for
			 the removal from the Coastal Plain of all oil and gas development and
			 production facilities, structures, and equipment on completion of oil and gas
			 production operations, except in a case in which the Secretary determines that
			 those facilities, structures, or equipment—
							(i)would assist in
			 the management of the Arctic National Wildlife Refuge; and
							(ii)are donated to
			 the United States for that purpose;
							(F)appropriate
			 prohibitions or restrictions on—
							(i)access by all
			 modes of transportation;
							(ii)sand and gravel
			 extraction; and
							(iii)use of
			 explosives;
							(G)reasonable
			 stipulations for protection of cultural and archaeological resources;
						(H)measures to
			 protect groundwater and surface water, including—
							(i)avoidance, to the
			 maximum extent practicable, of springs, streams, and river systems;
							(ii)the protection
			 of natural surface drainage patterns and wetland and riparian habitats;
			 and
							(iii)the regulation
			 of methods or techniques for developing or transporting adequate supplies of
			 water for exploratory drilling; and
							(I)research,
			 monitoring, and reporting requirements;
						(3)that exploration
			 activities (except surface geological studies) be limited to the period between
			 approximately November 1 and May 1 of each year and be supported, if necessary,
			 by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips,
			 and air transport methods (except that those exploration activities may be
			 permitted at other times if the Secretary determines that the exploration will
			 have no significant adverse effect on fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment of the Coastal
			 Plain);
					(4)consolidation of
			 facility siting;
					(5)avoidance or
			 reduction of air traffic-related disturbance to fish and wildlife;
					(6)treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including, in accordance
			 with applicable Federal and State environmental laws (including
			 regulations)—
						(A)preparation of an
			 annual waste management report;
						(B)development and
			 implementation of a hazardous materials tracking system; and
						(C)prohibition on
			 the use of chlorinated solvents;
						(7)fuel storage and
			 oil spill contingency planning;
					(8)conduct of
			 periodic field crew environmental briefings;
					(9)avoidance of
			 significant adverse effects on subsistence hunting, fishing, and
			 trapping;
					(10)compliance with
			 applicable air and water quality standards;
					(11)appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited; and
					(12)development and
			 implementation of such other protective environmental requirements,
			 restrictions, terms, or conditions as the Secretary, after consultation with
			 the State of Alaska, North Slope Borough, Alaska, and the City of Kaktovik,
			 Alaska, determines to be necessary.
					(e)ConsiderationsIn
			 preparing and issuing regulations, lease terms, conditions, restrictions,
			 prohibitions, or stipulations under this section, the Secretary shall take into
			 consideration—
					(1)the stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement;
					(2)the environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 through 37.33 of title 50, Code of
			 Federal Regulations (or successor regulations); and
					(3)the land use
			 stipulations for exploratory drilling on the KIC-ASRC private land described in
			 Appendix 2 of the agreement between Arctic Slope Regional Corporation and the
			 United States dated August 9, 1983.
					(f)Facility
			 consolidation planning
					(1)In
			 generalAfter providing for public notice and comment, the
			 Secretary shall prepare and periodically update a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of oil and gas resources from the
			 Coastal Plain.
					(2)ObjectivesThe
			 objectives of the plan shall be—
						(A)the avoidance of
			 unnecessary duplication of facilities and activities;
						(B)the encouragement
			 of consolidation of common facilities and activities;
						(C)the location or
			 confinement of facilities and activities to areas that will minimize impact on
			 fish and wildlife, fish and wildlife habitat, subsistence resources, and the
			 environment;
						(D)the use of
			 existing facilities, to the maximum extent practicable; and
						(E)the enhancement
			 of compatibility between wildlife values and development activities.
						(g)Access to
			 public landThe Secretary shall—
					(1)manage public
			 land in the Coastal Plain in accordance with subsections (a) and (b) of section
			 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
					(2)ensure that local
			 residents shall have reasonable access to public land in the Coastal Plain for
			 traditional uses.
					807.Expedited
			 judicial review
				(a)Filing of
			 complaints
					(1)DeadlineA
			 complaint seeking judicial review of a provision of this title or an action of
			 the Secretary under this title shall be filed—
						(A)except as
			 provided in subparagraph (B), during the 90-day period beginning on the date on
			 which the action being challenged was carried out; or
						(B)in the case of a
			 complaint based solely on grounds arising after the 90-day period described in
			 subparagraph (A), during the 90-day period beginning on the date on which the
			 complainant knew or reasonably should have known about the grounds for the
			 complaint.
						(2)VenueA
			 complaint seeking judicial review of a provision of this title or an action of
			 the Secretary under this title shall be filed in the United States Court of
			 Appeals for the District of Columbia.
					(3)Scope
						(A)In
			 generalJudicial review of a decision of the Secretary under this
			 title (including an environmental analysis of such a lease sale) shall
			 be—
							(i)limited to a
			 review of whether the decision is in accordance with this title; and
							(ii)based on the
			 administrative record of the decision.
							(B)PresumptionsAny
			 identification by the Secretary of a preferred course of action relating to a
			 lease sale, and any analysis by the Secretary of environmental effects, under
			 this title shall be presumed to be correct unless proven otherwise by clear and
			 convincing evidence.
						(b)Limitation on
			 other reviewAny action of the Secretary that is subject to
			 judicial review under this section shall not be subject to judicial review in
			 any civil or criminal proceeding for enforcement.
				808.Rights-of-way
			 and easements across Coastal PlainFor purposes of section 1102(4)(A) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3162(4)(A)), any
			 rights-of-way or easements across the Coastal Plain for the exploration,
			 development, production, or transportation of oil and gas shall be considered
			 to be established incident to the management of the Coastal Plain under this
			 section.
			809.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns in
			 the Coastal Plain, the Secretary shall—
				(1)to the extent
			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under
			 sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611,
			 1613), as determined by the Secretary, convey to that Corporation the surface
			 estate of the land described in paragraph (1) of Public Land Order 6959, in
			 accordance with the terms and conditions of the agreement between the
			 Secretary, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993;
			 and
				(2)convey to the
			 Arctic Slope Regional Corporation the remaining subsurface estate to which that
			 Corporation is entitled under the agreement between that corporation and the
			 United States, dated August 9, 1983.
				810.Local
			 government impact aid and community service assistance
				(a)Establishment
			 of fund
					(1)In
			 generalAs a condition on the receipt of funds under section
			 812(2), the State of Alaska shall establish in the treasury of the State, and
			 administer in accordance with this section, a fund to be known as the
			 Coastal Plain Local Government Impact Aid Assistance Fund
			 (referred to in this section as the Fund).
					(2)DepositsSubject
			 to paragraph (1), the Secretary of the Treasury shall deposit into the Fund,
			 $35,000,000 each year from the amount available under section 812(2)(A).
					(3)InvestmentThe
			 Governor of the State of Alaska (referred to in this section as the
			 Governor) shall invest amounts in the Fund in interest-bearing
			 securities of the United States or the State of Alaska.
					(b)AssistanceThe
			 Governor, in cooperation with the Mayor of the North Slope Borough, shall use
			 amounts in the Fund to provide assistance to North Slope Borough, Alaska, the
			 City of Kaktovik, Alaska, and any other borough, municipal subdivision,
			 village, or other community in the State of Alaska that is directly impacted by
			 exploration for, or the production of, oil or gas on the Coastal Plain under
			 this title, or any Alaska Native Regional Corporation acting on behalf of the
			 villages and communities within its region whose lands lie along the right of
			 way of the Trans Alaska Pipeline System, as determined by the Governor.
				(c)Application
					(1)In
			 generalTo receive assistance under subsection (b), a community
			 or Regional Corporation described in that subsection shall submit to the
			 Governor, or to the Mayor of the North Slope Borough, an application in such
			 time, in such manner, and containing such information as the Governor may
			 require.
					(2)Action by north
			 slope boroughThe Mayor of the North Slope Borough shall submit
			 to the Governor each application received under paragraph (1) as soon as
			 practicable after the date on which the application is received.
					(3)Assistance of
			 GovernorThe Governor shall assist communities in submitting
			 applications under this subsection, to the maximum extent practicable.
					(d)Use of
			 fundsA community or Regional Corporation that receives funds
			 under subsection (b) may use the funds—
					(1)to plan for
			 mitigation, implement a mitigation plan, or maintain a mitigation project to
			 address the potential effects of oil and gas exploration and development on
			 environmental, social, cultural, recreational, and subsistence resources of the
			 community;
					(2)to develop, carry
			 out, and maintain—
						(A)a project to
			 provide new or expanded public facilities; or
						(B)services to
			 address the needs and problems associated with the effects described in
			 paragraph (1), including firefighting, police, water and waste treatment, first
			 responder, and other medical services;
						(3)to compensate
			 residents of the Coastal Plain for significant damage to environmental, social,
			 cultural, recreational, or subsistence resources; and
					(4)in the City of
			 Kaktovik, Alaska—
						(A)to develop a
			 mechanism for providing members of the Kaktovikmiut Inupiat community an
			 opportunity to—
							(i)monitor
			 development on the Coastal Plain; and
							(ii)provide
			 information and recommendations to the Governor based on traditional aboriginal
			 knowledge of the natural resources, flora, fauna, and ecological processes of
			 the Coastal Plain; and
							(B)to establish a
			 local coordination office, to be managed by the Mayor of the North Slope
			 Borough, in coordination with the City of Kaktovik, Alaska—
							(i)to
			 coordinate with and advise developers on local conditions and the history of
			 areas affected by development;
							(ii)to
			 provide to the Committee on Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate annual reports on the
			 status of the coordination between developers and communities affected by
			 development;
							(iii)to collect from
			 residents of the Coastal Plain information regarding the impacts of development
			 on fish, wildlife, habitats, subsistence resources, and the environment of the
			 Coastal Plain; and
							(iv)to
			 ensure that the information collected under clause (iii) is submitted
			 to—
								(I)developers;
			 and
								(II)any appropriate
			 Federal agency.
								811.Prohibition on
			 exportsAn oil or gas lease
			 issued under this title shall prohibit the exportation of oil or gas produced
			 under the lease.
			812.Allocation of
			 revenuesNotwithstanding the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.) or any other provision of law, of
			 the adjusted bonus, rental, and royalty receipts from Federal oil and gas
			 leasing and operations authorized under this title:
				(1)50 percent shall
			 be deposited in the general fund of the Treasury.
				(2)The remainder
			 shall be available as follows:
					(A)$35,000,000 shall
			 be deposited by the Secretary of the Treasury into the fund created under
			 section 810(a)(1).
					(B)The remainder
			 shall be disbursed to the State of Alaska.
					
